Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 1 of 97 Page ID #:1



 1 William B. Sullivan [CSB No. 171637]

 2
     helen@sullivanlawgroupapc.com
     Eric K. Yaeckel [CSB No. 274608]
 3   yaeckel@sullivanlawgroupapc.com
 4   SULLIVAN & YAECKEL LAW GROUP, APC
     2330 Third Avenue
 5   San Diego, California 92101
 6   (619) 702-6760 * (619) 702-6761 FAX

 7 Derik N. Lewis (SBN 219981)

 8 VANTIS LAW FIRM, APC
   120 Vantis, Ste 300
 9 Aliso Viejo, California 92656

10 Telephone: (949) 216-0935
   Facsimile: (949) 296-0935
11 DLewis@VantisLaw.com

12
     Attorneys for Plaintiffs ALFONSO GUZMAN and BENITA GUZMAN
13

14                    IN THE UNITED STATES DISTRICT COURT

15                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
16 ALFONSO GUZMAN and BENITA                CASE NO:
17 GUZMAN, individually and on behalf
     of other members of the public         PLAINTIFFS’ COMPLAINT FOR:
18 similarly situated;

19                                           1. BREACH OF FIDUCIARY DUTY
                 Plaintiffs,                    – NATIONWIDE CLASS
20                                           2. BREACH OF FIDUCIARY DUTY
21         vs.                                  – CALIFORNIA CLASS
                                             3. AIDING AND ABETTING
22 MR. COOPER GROUP INC., a                     BREACH OF FIDUCIARY DUTY
23 Delaware corporation; NATIONSTAR             – CALIFORNIA CLASS
     MORTGAGE LLC; a Delaware                4. NEGLIGENCE – NATIONWIDE
24 Limited Liability Company; XOME              CLASS
25 INC., a Delaware Corporation;             5. NEGLIGENCE - CALIFORNIA
     BARBARA LYNN SIMMONS, an                   CLASS
26 individual; THOMAS HUGH                   6. INTENTIONAL
27 O’LEARY, an individual; and DOES 1           MISREPRESENTATION –
     through 50, Inclusive,                     CALIFORNIA CLASS
28                                           7. INTENTIONAL INTERFERENCE
                                             1
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 2 of 97 Page ID #:2



 1                Defendants.                         WITH CONTRACTUAL
 2
                                                      RELATIONS – CALIFORNIA
                                                      CLASS
 3                                              8.    VIOLATIONS OF 12 U.S.C. § 2607
 4                                                    – NATIONWIDE CLASS
                                                9.    VIOLATIONS OF REGULATION
 5                                                    X – NATIONWIDE CLASS
 6                                              10.   VIOLATIONS OF THE FEDERAL
                                                      FAIR DEBT COLLECTION
 7                                                    PRACTICES ACT –
 8                                                    NATIONWIDE CLASS
                                                11.   VIOLATIONS OF THE
 9                                                    CALIFORNIA ROSENTHAL ACT
10                                                    – CALIFORNIA CLASS
                                                12.   VIOLATIONS OF CALIFORNIA’S
11                                                    HOMEOWNER BILL OF RIGHTS
12                                                    – CALIFORNIA CLASS
                                                13.   UNFAIR PRACTICES UNDER
13                                                    CALIFORNIA BUSINESS &
14                                                    PROFESSIONS CODE SECTION
                                                      17200, ET SEQ. – CALIFORNIA
15                                                    CLASS
16                                              14.   RESCISSION – CALIFORNIA
                                                      CLASS
17                                              15.   DECLARATORY RELIEF –
18                                                    CALIFORNIA CLASS
19                                                    (DEMAND FOR JURY TRIAL)
20

21
           Plaintiffs ALFONSO GUZMAN and BENITA GUZMAN (“Plaintiffs”),
22
     individually and on behalf of other members of the general public similarly situated,
23
     bring this complaint against the above-named Defendants and DOES 1 through 50
24
     inclusive, and each of them, and alleges as follows:
25
                                       THE PARTIES
26
           1.     Plaintiffs were at all times material hereto individuals residing in
27
     Riverside County, California. Plaintiffs owned the residential real property
28

                                               2
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 3 of 97 Page ID #:3



 1 commonly known as 1058 BRAMBLE WAY, SAN JACINTO, CALIFORNIA

 2 92582 (the “Property”) and at all relevant times occupied that property as Plaintiffs’

 3 principal residence. Venue before this Court is proper in that the wrongful acts which

 4 gave rise to Plaintiffs’ injuries occurred in the County of Riverside, State of

 5 California.

 6        2.     Plaintiffs are informed and believe, and thereon allege, that Defendant
 7 MR. COOPER GROUP INC. (“COOPER”) (previously known as WMIH Corp.),

 8 is a corporation duly organized and existing under the laws of the state of Delaware

 9 since May 11, 2015. On July 31, 2018, Wand Merger Corporation, a wholly owned

10 subsidiary of WMIH Corp., merged with and into Nationstar Mortgage Holdings Inc.

11 (“NMH”), with NMH continuing as a wholly owned subsidiary of WMIH Corp.

12        3.     Plaintiffs are informed and believe, and thereon allege, that Defendant
13 NATIONSTAR MORTGAGE LLC which does business under the name “Mr.

14 Cooper” (“NATIONSTAR”) is and at all times relevant herein was, a Delaware

15 Limited Liability Company whose headquarters are located in the State of Texas, and

16 at all times relevant herein was actively engaged in the business of making,

17 arranging, holding and/or servicing loans in Riverside County, and throughout

18 California and/or involving real properties located in Riverside County, and

19 throughout California.

20        4.     Plaintiffs are informed and believe, and thereon allege, that
21 NATIONSTAR services more than 5,000 consumer mortgages and conducted within

22 the most recent regulatory reporting period, more than 175 foreclosures on

23 residential real properties of four or fewer dwellings located in California.

24        5.     Plaintiffs are informed and believe, and thereon allege, that Defendant
25 XOME INC. (“XOME”) (pronounced “zome”) is and at all times relevant herein

26 was, a Delaware Corporation whose headquarters are in the State of Texas, and at all

27 times relevant herein was actively engaged in the business of listing, marketing,

28 auctioning and selling residential real estate in Riverside County, and throughout

                                               3
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 4 of 97 Page ID #:4



 1 California, and/or involving real properties located in Riverside County and

 2 throughout California.

 3        6.    Plaintiffs are informed and believe, and thereon allege, that XOME is a
 4 California licensed real estate brokage (DRE # 01932600) with a main office address

 5 of 2945 TOWNSGATE RD STE 200, WESTLAKE VILLAGE, CA 91361, and with

 6 designated broker/officers of Barbara Lynn Simmons (DRE # 00637579) and

 7 Thomas Hugh O’Leary (DRE # 01840925).

 8        7.    Plaintiffs are informed and believe, and thereon allege, that
 9 NATIONSTAR and XOME are affiliated and directly related companies that share

10 the same corporate address and have common ownership. Accordingly, Plaintiffs

11 allege these companies at all times acted jointly and in concert with respect to the

12 allegations in this Complaint.

13        8.    Plaintiffs are informed and believe, and based thereon allege, that
14 Defendant BARBARA LYNN SIMMONS (DRE # 00637579) (“SIMMONS”) is,

15 and at all times relevant herein was an individual licensed by the State of California

16 as a real estate broker, acting as a “Broker/Officer” for XOME, and actively engaged

17 in the business of facilitating the listing, marketing, selling and buying of real

18 property in Riverside County, California and/or involving real properties located in

19 Riverside County, California and with a principal place of business located in

20 Riverside County, California.

21        9.     Plaintiffs are informed and believe, and based thereon allege, that
22 Defendant THOMAS HUGH O’LEARY (DRE # 01840925) (“O’LEARY”) is, and

23 at all times relevant herein was an individual licensed by the State of California as a

24 real estate broker, acting as a “Broker/Officer” for XOME, and actively engaged in

25 the business of facilitating the listing, marketing, selling and buying of real property

26 in Riverside County, California and/or involving real properties located in Riverside

27 County, California and with a principal place of business located in Riverside

28 County, California.

                                              4
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 5 of 97 Page ID #:5



 1        10.    Plaintiff is informed and believes and thereon alleges that Defendants
 2 are subject to the terms of the Real Estate Settlement Procedures Act (“RESPA”),

 3 codified as Title 12, Chapter 27 of the United States Code, 12 U.S.C. §§ 2601–2617,

 4 as further set forth herein.

 5        11.    RESPA specifically authorizes an action to be brought “in the United
 6 States district court or in any other court of competent jurisdiction, for the district in

 7 which the property involved is located, or where the violation is alleged to have

 8 occurred.” 12 U.S.C.A. § 2614 (2001). Federal Question Jurisdiction is also proper

 9 for Plaintiff’s RESPA claims based upon 28 U.S.C. § 1331.

10        12.    Plaintiffs are informed and believe and based thereon allege that
11 Defendants conducted within the most recent regulatory reporting period, more than

12 175 foreclosures on residential real properties of four or fewer dwellings located in

13 California.

14        13.    The true names and capacities, whether individual, corporate, associate
15 or otherwise, of the defendants named herein as DOES 1 through 50, inclusive, are

16 unknown to Plaintiff at this time, and DOES 1 through 50 are therefore sued by such

17 fictitious names. Plaintiff will, with leave of court if required, amend this complaint

18 to set forth the true names and capacities of such fictitiously-named defendants when

19 the same have been ascertained. Plaintiffs are informed and believe, and thereon

20 allege, that each such fictitiously-named defendant is responsible in some manner for

21 the acts and occurrences hereinafter alleged.

22        14.    Plaintiffs are informed and believe, and thereon allege, that, at all times
23 herein mentioned, each of the Defendants, including the DOE Defendants, was the

24 agent, servant, officer, representative, employee and/or alter-ego of each of the

25 remaining Defendants and was at all times acting within the course and scope of such

26 relationship, or was in some way the cause of Plaintiff’s harm and injury.

27        15.    COOPER, NATIONSTAR, XOME, SIMMONS, and O’LEARY and
28 DOES 1-50 are collectively referred to herein as “DEFENDANTS.”

                                               5
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 6 of 97 Page ID #:6



 1                    MORTGAGE SERVICING BACKGROUND
 2        16.    The residential mortgage market is the largest market for consumer
 3 financial products in the United States with over $10 trillion in loans outstanding.

 4 Mortgage servicers play a critical role in the mortgage market, manning the front

 5 lines in the day-to-day management of mortgage loans for banks, lenders and

 6 investors. The majority of mortgage loans serviced by mortgage servicers are owned

 7 by investors of securitized loans.

 8        17.    Servicers are responsible for sending monthly mortgage statements,
 9 collecting and distributing mortgage payments, maintaining and disbursing funds

10 from escrow accounts for payment of insurance and property taxes, reporting to

11 creditors and investors, and interacting with borrowers regarding servicing questions

12 and concerns.

13        18.    Servicers are also specifically responsible for administering collection
14 efforts after a borrower default and for pursuing foreclosure, as well as overseeing

15 and implementing loss mitigation programs and foreclosure preventions options to

16 assist borrowers in avoiding default, delinquency and foreclosure.

17        19.    Mortgage servicing can be performed by banks or non-bank entities
18 depending on the mortgage product and business model. Some lenders make loans

19 and conduct all the servicing on those loans. Other lenders will sell their interest in

20 the mortgage loans but retain the servicing rights to collect the fees as a servicing

21 business.    In other cases, mortgage servicers have no role in loan origination or
22 ownership at all and simply service mortgages for third-party lenders. These third-

23 party mortgage servicers are hired to either service mortgages in a lender’s portfolio,

24 or they can purchase the mortgage servicing rights on securitized loans.

25        20.    The rights of the mortgage servicer and the owner of the mortgage are
26 contained in written servicing agreements between the parties.        These servicing
27 contracts may specify the circumstances under which a mortgage servicer may offer

28 loan modifications to borrowers. However, these servicing contracts are subject to

                                              6
                                  CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 7 of 97 Page ID #:7



 1 state and federal laws, rules and regulations regarding mortgage servicing and loss

 2 mitigation processing.

 3        21.   Compensation models for mortgage servicing may vary, but servicers
 4 generally recoup their investment in purchasing servicing rights and earn a profit

 5 through the following: (i) a net servicing fee, which is usually expressed as a

 6 constant rate assessed on unpaid mortgage balances; (ii) interest float on escrow

 7 accounts prior to disbursement; (iii) charging and collecting fees allowed under the

 8 mortgage documents or for administrative functions such as responding to borrower

 9 requests, and (iv) marketing other products and services to borrowers.

10        22.   Under this compensation model, servicers are effectively compensated
11 for functioning as collectors and processors with little attention to customer service

12 or borrower satisfaction. Furthermore, borrowers have no ability to select or change

13 servicers and therefore have little sway in the functions or service levels of these

14 servicers.   Servicers simply compete for business by offering loan owners lower
15 pricing on the servicing performed and, in doing so, reduce the available financial

16 resources to allocate toward borrower satisfaction and regulatory compliance.

17        23.   Intensifying the divide between a servicer’s motivation for profits and
18 the borrower’s desire for better service is the often-unknown fact that servicers earn

19 additional revenue from various fees assessed on borrowers such as late fees and

20 administrative functions like providing payoff statements, processing direct

21 payments and other borrower-initiated services. Further, servicers can make

22 significant profits from property preservation, inspection and foreclosure related

23 activities. Some even make money from property transactions AFTER foreclosure is

24 completed.    Therefore, servicers have an incentive to seek out opportunities to
25 impose fees on the borrower and to delay or ignore loss mitigation rules, regulations

26 and laws.

27        24.   The inherent conflicts of interest and extreme pressure related to higher
28 volumes and lower pricing in the mortgage servicing industry came to a head when

                                             7
                                  CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 8 of 97 Page ID #:8



 1 the real estate market imploded in 2007-2008. After the 2007-2008 global financial

 2 crisis, and during the resulting Great Recession, the number of mortgage defaults in

 3 the United States surged to historic levels.      Servicers were unable to handle the
 4 eruption of delinquent loans, mortgage modification requests, and foreclosures.

 5 Delinquency rates nearly doubled from 2007 to 2010 and servicers had inadequate

 6 procedures and infrastructure to handle the upturn. Mortgage servicers were flooded

 7 with loss mitigation requests from struggling borrowers.

 8                            LOSS MITIGATION DURING
 9                              THE GREAT RECESSION
10        25.    A loss mitigation request is a plea for help from a borrower in financial
11 difficulty who needs accommodation on his or her mortgage to avoid delinquency,

12 default and/or foreclosure. Loss mitigation can take various forms ranging from

13 temporary forbearance to more permanent changes in the interest rate, loan balance

14 or length of repayment, all with the intent of allowing the borrower to retain

15 ownership of their home. In situations where the borrower is no longer able to afford

16 the home, loss mitigation can still assist in avoiding a punishing foreclosure by

17 pursuing a short sale or deed-in-lieu of foreclosure.

18        26.    During this time, servicers lacked the experience and manpower to
19 adequately address the surge of mortgage defaults and resulting tsunami of loss

20 mitigation requests. The industry-wide deficiencies of mortgage servicers resulted in

21 a number of enforcement actions by federal and state regulators. The failures in

22 mortgage servicing led to various problems for borrowers. Borrowers were unable to

23 obtain information about loss mitigation programs and foreclosure avoidance

24 options. Servicers were unable to process applications for loss mitigation in a timely

25 manner and homeowners ended up in foreclosure and losing their homes by the

26 thousands. Many times, foreclosure proceedings were commenced without proper

27 documentation and without adequate resources to administer the foreclosure process.

28 Servicers also failed to sufficiently oversee third-parties handling foreclosure- related

                                               8
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 9 of 97 Page ID #:9



 1 services.

 2        27.    Caving into the pressure to process more and more foreclosures, the
 3 nation’s largest servicers instituted a practice now known as “Robo-signing”

 4 whereby servicers improperly had employees sign foreclosure filings en masse to

 5 speed up the processing without knowing if those documents were correct.              In
 6 February 2012, the federal government, 49 state attorneys general and the District of

 7 Columbia, entered into the largest consumer financial protection settlement in U.S.

 8 history with what were then the nation’s five largest mortgage servicers.           This
 9 “National Mortgage Settlement” provided over $50 billion in relief to distressed

10 borrowers harmed by the wrongful foreclosures and direct payments to the states and

11 the federal government.       Similar settlements and consent orders with Federal
12 regulators were later made with many other servicers.

13        28.    The Federal government also instituted programs like the Home
14 Affordable Modification Program (HAMP), which provided eligible borrowers with

15 an opportunity to modify their mortgage loans to make them more affordable.

16 Servicers were eligible for incentive payments for participating in HAMP.

17        29.    Despite these enforcement actions and incentive programs, state and
18 federal regulators were still concerned that the mortgage servicing industry was not

19 adequately looking out for the rights of borrowers facing financial difficulties.

20   REGULATION X OF THE REAL ESTATE SETTLEMENT PROCEDURES
21                                           ACT
22        30.    The Real Estate Settlement Procedures Act of 1974 (“RESPA”) was
23 originally enacted by Congress based on findings that reforms to the real estate

24 settlement process were necessary to ensure that consumers were provided with

25 greater information on the settlement process and to protect consumers against

26 unwarranted settlement charges. In 1990, the law was amended to cover persons

27 responsible for servicing federally-related mortgage loans and to impose certain

28 obligations on such servicers.

                                               9
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 10 of 97 Page ID #:10



  1        31.   During the Great Recession, Congress passed the Dodd-Frank Wall
  2 Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”) which

  3 transferred rulemaking authority under RESPA to the Consumer Financial Protection

  4 Bureau (“CFPB”). The Dodd-Frank Act also added a section to RESPA giving the

  5 CFPB the authority to establish rules on servicers of federally-related mortgage loans

  6 for the purpose of carrying out the consumer protection goals of RESPA.

  7        32.   In January 2013, the CFPB issued several final rules to address the
  8 systemic problems in the mortgage servicing industry described above and to

  9 implement protections for borrowers with regard to mortgage servicing and loss

 10 mitigation. These rules amended 12 C.F.R. Part 1024, RESPA (Regulation X). The

 11 new rules became effective on January 10, 2014.

 12        33.   Specifically, the new rules implemented procedural protections for
 13 borrowers with regard to the process of obtaining an evaluation for loss mitigation

 14 options and restrictions on the foreclosure process while a borrower is being

 15 evaluated for a loss mitigation option. See 12 C.F.R. § 1024.41.          Servicers are
 16 prohibited from instituting foreclosure proceedings until a borrower’s mortgage loan

 17 is more than 120 days delinquent.       Id. at § 1024.41(f)(1). Further, Servicers are
 18 prohibited from the practice of “dual tracking” which is the practice of initiating

 19 foreclosure proceedings while a loss mitigation application is being processed. Id. at

 20 § 1024.41(f), (g). Regulation X forbids foreclosure on a borrower’s home until the

 21 mortgage servicer has evaluated the borrower for all loss mitigation options. 12

 22 C.F.R. § 1024.41(c) & (g).

 23        34.   If a borrower submits a facially complete loss mitigation application
 24 before the servicer has started the foreclosure process, then the servicer is prohibited

 25 from taking any action in the foreclosure process until the servicer has sent the

 26 borrower the notice required by 12 C.F.R. § 1024.41(c)(1)(ii) and the borrower either

 27 did not appeal the notice or the borrower’s appeal has been denied.            Id. at §
 28 1024.41(f)(2), (g).

                                               10
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 11 of 97 Page ID #:11



  1        35.   RESPA requires servicers to follow strict procedures for processing loss
  2 mitigation applications and to disclose certain information to borrowers about the

  3 status of their application.    See 12 C.F.R. § 1024.41.        The rules also afford
  4 consumers a private right of action against servicers that fail to comply.

  5        36.   On June 23, 2020, in response to the Covid-19 pandemic, the CFPB
  6 issued an Interim Final Rule (IFR) amending Regulation X’s Loss Mitigation

  7 Procedures to allow mortgage servicers certain exemptions to the strict requirements

  8 triggered upon receiving an application for loss mitigation from a borrower. The

  9 new “Anti-Evasion Exception” become effective July 1, 2020. 12 C.F.R. §

 10 1024.41(c)(2)(v)(A). This Anti-Evasion Exception offers servicers a temporary

 11 exception to the RESPA requirement to “exercise reasonable diligence in obtaining

 12 documents and information to complete a loss mitigation application,” 12 CFR

 13 1024.41(b)(1).

 14                CALIFORNIA’S HOMEOWNER BILL OF RIGHTS
 15        37.   In 2012, the California state legislature enacted a series of statutes
 16 known as the Homeowner Bill of Rights (“HBOR”), effective January 1, 2013,

 17 which were meant to ensure fair loan servicing and loss mitigation practices for

 18 California homeowners who were in default and facing foreclosure. The laws are

 19 designed to guarantee basic fairness and transparency by including restrictions on

 20 “dual tracking” (the act of reviewing the borrower for a modification while

 21 concurrently processing a foreclosure), requiring the servicer to provide a “single

 22 point of contact” for the borrower throughout the entire loss mitigation process until

 23 all foreclosure prevention alternatives have been exhausted, requiring lenders and

 24 servicers to verify foreclosure documents before recording the same, and providing a

 25 private right of action to borrowers so they can enforce their HBOR rights. Pursuant

 26 to HBOR’s private right of action, Plaintiffs have standing to bring an action to

 27 enforce the provisions found in Cal. Civ. Code §§ 2923.55, 2923.6, 2923.7, 2924.9,

 28 2924.10, 2924.11 and 2924.17. See Cal. Civ. Code § 2924.12(a)(1).

                                               11
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 12 of 97 Page ID #:12



  1               MR. COOPER GROUP AND NATIONSTAR MORTGAGE
  2         38.    Mr. Cooper Group Inc., through its operating subsidiary, Nationstar
  3 Mortgage LLC, is the largest non-bank mortgage servicer in the United States. 1 As

  4 of December 31, 2019, Nationstar Mortgage serviced approximately 3.8 million

  5 loans with an aggregate balance of approximately $643 billion.2 In 2019, Nationstar

  6 Mortgage had over $2 billion in total revenues with over 9,000 employees.3

  7 COOPER is also a mortgage originator and lender and ranks in the top 15 lenders in

  8 the United States of America.

  9         39.    Nationstar Mortgage started out in Denver, Colorado in 1994 as Nova
 10 Credit Corporation. In 1997, the company moved to Dallas, Texas, where home-

 11 builder Centex Homes designated Nova Credit Corporation as their in-house lender

 12 for new construction and changed the company name to Centex Credit Corporation.

 13 In 2001, Centex Credit Corporation was merged into Centex Home Equity Company,

 14 and it operated as the subprime mortgage originator and servicer for Centex until

 15 2005. In 2005, Centex Homes decided to exit all of its non-core, non-home-building

 16 businesses, including the mortgage business. Fortress Investment Group (a $43

 17 billion hedge fund) acquired Centex Home Equity and renamed it Nationstar

 18 Mortgage in 2006. Nationstar Mortgage Holdings, Inc. went public in March 2012

 19 with an initial public offering on the New York Stock Exchange.

 20         40.    On July 31, 2018, Nationstar Mortgage Holdings Inc., the parent
 21 company for Nationstar Mortgage and Xome, merged with Wand Merger

 22 Corporation (a wholly owned subsidiary of WMIH Corp.) and, thereafter, Nationstar

 23 Mortgage Holdings, Inc. continued on as a wholly owned subsidiary of WMIH Corp.

 24 On October 10, 2018, WMIH changed its name to “Mr. Cooper Group Inc.” and

 25

 26   https://www.consumerfinance.gov/about-us/newsroom/consumer-financial-protection-bureau-
      1

    multiple-states-enter-settlement-nationstar-mortgage-llc-unlawful-servicing-practices/
 27 2 https://sec.report/Document/0000933136-20-000005/
    3 Id.
 28

                                                 12
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 13 of 97 Page ID #:13



  1 rebranded its mortgage operations as “Mr. Cooper.”

  2           COOPER AND NATIONSTAR’S PATTERN AND PRACTICE
  3       OF VIOLATING LOSS MITIGATION RULES AND REGULATIONS
  4         41.    In 2017, COOPER and NATIONSTAR reached a $9.2 million
  5 settlement with the California Department of Business Oversight to resolve

  6 allegations that the company overcharged borrowers and failed to properly address

  7 borrower complaints.4

  8         42.    In 2018, the state of Massachusetts hit Nationstar with a fine and
  9 sanctions for allegedly putting hundreds of borrowers in the state at a heightened risk

 10 of foreclosure by offering them “unfair and deceptive” mortgage modifications.5

 11         43.    Also, in 2018, The New York Department of Financial Services reached
 12 a $17 million settlement with Nationstar for numerous violations of the state’s

 13 financial laws including failure to properly document and process loss mitigation

 14 requests, failure to abide by the single point of contact requirements, failure to

 15 maintain books, records and customer files in a manner required to facilitate a

 16 comprehensive assessment of its compliance with Banking Law, failure to fund over

 17 900 mortgage loans within the timeframe set forth in various loan or other documents

 18 for individual borrowers, operation of branch locations without the Superintendent’s

 19 authorization, failure to maintain required documentation in servicing files,

 20 including, but not limited to, loss mitigation correspondence, executed origination

 21 documents, welcome and good-bye letters, single-point-of-contact notices, and

 22 annual privacy notices and failure to file multiple 90-day pre-foreclosure notices. 6

 23         44.    In December 2020, Nationstar agreed to a $91 million settlement with
 24

 25

 26   https://dfpi.ca.gov/2017/12/04/
      4

      https://www.mass.gov/news/ag-healey-secures-millions-in-relief-for-massachusetts-residents-
      5
 27 faced-with-unfair-foreclosure
    6 https://dfs.ny.gov/reports_and_publications/press_releases/pr1804111
 28

                                                    13
                                       CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 14 of 97 Page ID #:14



  1 the federal Consumer Financial Protection Bureau (CFPB). 7 The CFPB collaborated

  2 with attorneys general from all 50 states and mortgage regulators in 53 jurisdictions

  3 — including the District of Columbia and Puerto Rico — in the case against

  4 Nationstar.    The CFPB complaint, filed in federal district court in D.C., said
  5 Nationstar failed to identify requests for loss mitigation, which are supposed to help

  6 borrowers with their payments. The company allegedly foreclosed while some

  7 homeowners were still waiting for their loss mitigation applications to be processed

  8 — even though Nationstar had promised it would not do so. The mishandling of

  9 mortgages by Nationstar was discovered during reviews of the company’s servicing

 10 activities, according to the claim. The investigations found that borrowers had

 11 problems when their loans were transferred to Nationstar.

 12          COOPER AND NATIONSTAR ESTABLISH A REAL ESTATE
 13           BROKERAGE TO EARN MORE FEES AND COMMISSIONS
 14         45.   In its ongoing effort to add new streams of revenue to its loan
 15 origination and servicing operations, COOPER moved into various other real estate

 16 businesses such as valuation services, property inspections, title insurance and real

 17 estate brokerage. 8

 18         46.   In the particularly lucrative area of real estate brokerage, COOPER
 19 determined that its interaction with a vast number of real estate transactions (e.g. loan

 20 originations, mortgage servicing, and foreclosures) could be monetized through real

 21 estate commissions and auction fees which it was losing to outside third-party

 22 providers such as Auction.com and local real estate agents and brokerages.9

 23         47.   Sometime in 2014-2015, COOPER launched xome.com through is
 24 operating subsidiary and real estate licensee, XOME Inc. XOME would handle real

 25
      https://www.consumerfinance.gov/about-us/newsroom/consumer-financial-protection-bureau-
      7

 26 multiple-states-enter-settlement-nationstar-mortgage-llc-unlawful-servicing-practices/
    8 https://www.sec.gov/Archives/edgar/data/1520566/000162828016012098/nsmhinc-
 27 1231201510xk.htm
    9 Id.
 28

                                                 14
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 15 of 97 Page ID #:15



  1 estate listings, auctions and sales and earn commissions and fees in the process.

  2 XOME had a built-in funnel of real estate business through the mortgages COOPER

  3 originated, serviced and/or foreclosed upon.

  4            48.    A significant portion of foreclosed mortgages that COOPER services
  5 will become REO assets (real estate owned) of COOPER’S mortgage servicing

  6 clients.      These REOs must be inspected, repaired and listed for sale. COOPER
  7 established subsidiaries to handle all these activities including having XOME be the

  8 licensed real estate agent for the listing and sale of the REOs. Therefore, COOPER

  9 can make money by (a) originating the loan, (b) selling the loan to a note

 10 buyer/investor, (c) servicing the loan for that investor, (d) foreclosing on that loan for

 11 the investor, (e) inspecting and preserving that foreclosed home for the investor, (f)

 12 listing and selling the home for that investor. When COOPER and XOME take a

 13 home through foreclosure and subsequently list it for sale, they can make upwards of

 14 an additional 6% of the value of the home.

 15            49.    These extensive costs, fees and commissions that result from the
 16 foreclosure and subsequent relisting and sale by XOME would not be available to

 17 COOPER had the borrower received a loan modification or other loss mitigation

 18 which allowed the borrower to keep their home. Since COOPER’S processing and

 19 finalizing of loss mitigation requests from borrowers is not lucrative, COOPER,

 20 NATIONSTAR and XOME have significant financial incentives to push borrowers

 21 into foreclosure rather than allow any loss mitigation/foreclosure avoidance option.

 22            50.    In fact, COOPER’S 2019 Form 10-K filing with the SEC, indicates that
 23 XOME generated over $420 million in service-related revenue which exceeded the

 24 revenue from COOPER’S mortgage servicing operations (at $408 million).10

 25            51.    XOME is an exceedingly profitable business for COOPER and it
 26 presents a very troubling conflict of interest with respect to COOPER’S obligations

 27
      10   https://sec.report/Document/0000933136-20-000005/
 28

                                                     15
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 16 of 97 Page ID #:16



  1 to borrowers under state and federal laws.

  2              COOPER, NATIONSTAR AND XOME MOVE INTO THE
  3    SHORT SALE BUSINESS TO EARN MORE FEES AND COMMISSIONS
  4        52.    COOPER immediately recognized that real estate brokerage could
  5 generate incredible profits and began searching for other real estate transactions that

  6 it could inject XOME into for more fees and commissions.              One area of loss
  7 mitigation where COOPER made very little money and, in fact, lost a stream of

  8 revenue, was when a borrower successfully completed a short sale of a home in

  9 foreclosure. Not only did COOPER lose the possibility of continued servicing fees

 10 and administrative costs once a home was sold, but it also lost out on the

 11 commissions it could have made post-foreclosure by listing and selling the REO

 12 asset through XOME.

 13        53.    In a short sale, the homeowner (i.e. the borrower on the loan which
 14 COOPER is servicing) requests approval to sell the home even though the value is

 15 below the balance on the mortgage. In this situation, the note holder/investor (the

 16 “short sale lender”) must agree to accept less than the full balance owed on the

 17 mortgage so that the property can be transferred to the buyer, free and clear of any

 18 mortgage encumbrance. The short sale lender will take a loss but recognizes that

 19 foreclosing on the home would result is a sale at current market value such that the

 20 loss will be about equal in either case. Obviously, if a short sale fails, the only other

 21 option is a foreclosure.

 22        54.    Typically, a borrower will seek options to retain their home first through
 23 either a repayment plan or a loan modification. In situations where home retention is

 24 not possible, it is the mortgage servicer that suggests various non-retention options

 25 (such as selling if there is equity or a short sale if there is no equity). The mortgage

 26 servicer directs the homeowner to hire a licensed real estate agent to list the home for

 27 sale and procure a ready, willing and able buyer.

 28        55.    Once an offer is received, the real estate agent for the homeowner
                                               16
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 17 of 97 Page ID #:17



  1 submits the offer documents along with a formal request for mortgage assistance

  2 (non-retention) to the mortgage servicer. The short sale lender requires an appraisal

  3 or “broker price opinion” to be completed to ensure that the offer amount is at market

  4 value of the home. The short sale lender will also review the costs and fees that are

  5 included in the transaction to be sure that their net payment is not affected by

  6 inappropriate amounts.

  7        56.   If the offer amount, costs and fees, and net proceeds are acceptable to
  8 the short sale lender, then a written approval is generated and the parties move

  9 forward to the closing and transfer of the property.

 10        57.   The short sale lender requires that any resulting transaction be ‘arm’s
 11 length’ and that the seller and buyer not be affiliated in any way. Further, the short

 12 sale lender mandates that the borrower cannot rent the home back or buy the home

 13 from the buyer after the short sale is complete. These requirements, attested to under

 14 penalty of perjury, are required to avoid fraud in situations where a homeowner

 15 might have a family member or friend purchase the home at the current market value

 16 (and help the borrower avoid the remaining balance).

 17        58.   As explained above, once a short sale is closed and the property transfer
 18 complete, COOPER no longer earns servicing fees and XOME no longer has the

 19 opportunity to be the listing agent for an REO asset.

 20        59.   Seeing the huge profits from the real estate brokerage busines through
 21 XOME, COOPER decided to insert itself and XOME into the thousands of short

 22 sales its customers complete each year.

 23        60.   COOPER instituted a program that requires each borrower that submits
 24 a short sale offer for review to turn over the marketing, buyer selection and sale

 25 process to XOME. Therefore, despite having a borrower customer in an active loss

 26 mitigation review, COOPER forces homeowners and their real estate agents to reject

 27 the initial accepted short sale offers in hand and turn the short sale process over to

 28 XOME so that XOME can charge and attempt to collect a 5% processing fee.

                                              17
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 18 of 97 Page ID #:18



  1        61.    COOPER threatens to ignore all loss mitigation request and continue to
  2 foreclosure if the homeowner refuses to work with XOME as the real estate

  3 brokerage in the short sale despite COOPER having specifical loss mitigation

  4 obligations under state and federal rules, regulations and laws.

  5        62.    Once in the short sale process, COOPER is concurrently the servicer on
  6 the mortgage loan, the processor of the foreclosure against the homeowner and the

  7 real estate broker for the homeowner’s short sale request.

  8        63.    Even more troubling, XOME takes over sole responsibility for buyer
  9 solicitation, buyer registration, offer evaluation and negotiation, offer selection, and

 10 drafting of the purchase contracts all outside the purview of the homeowner and his

 11 or her real estate agent.

 12        64.    COOPER fails to provide any affiliate business disclosures as required
 13 by RESPA and fails to abide by basic fiduciary duties and state real estate laws and

 14 regulations, claiming to represent neither party to the purchase and sale transaction.

 15 DEFENDANTS charge illegal and unearned commissions in the short sale.

 16        65.    In the end, if the property goes to foreclosure because the short sale
 17 fails, XOME almost certainly will become the listing agent for the note

 18 holder/investor for the listing and sale of the REO asset. Further, in the event the

 19 property goes to foreclosure, COOPER stands to make even more money through the

 20 property preservation process and administrative fees during the extended period in

 21 which the note holder/investor is the owner of the REO asset.

 22        66.    As alleged herein below, the conflicts of interest are staggering and
 23 completely unethical and illegal. DEFENDANTS are concurrently foreclosing on

 24 the homeowner’s property (as a fiduciary for the note holder/investor) while actively

 25 marketing that property for sale (as a fiduciary for the homeowner). These conflicts

 26 of interest are inherent and unwaivable.

 27        67.    In its own 2019 Form 10-K filing with the SEC, COOPER
 28 acknowledges that its XOME structure and business practices might have a negative

                                               18
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 19 of 97 Page ID #:19



  1 impact on securing new clients based upon the “perceived conflict of interest

  2 concerns.”11 What COOPER is acknowledging is that being a lender, originator,

  3 servicer, appraiser, property inspector, foreclosure processor, title insurance

  4 company and real estate brokerage can lead to situations where the mortgage servicer

  5 is incentivized to prefer its profits over client (or borrower) satisfaction or legal

  6 obligations.

  7         68.     As stated by COOPER in its 2019 Form 10-K 12:
  8                 We could have, appear to have or be alleged to have conflicts of
  9
                    interest with Xome. Xome provides services to us which could create,
                    appear to create or be alleged to create conflicts of interest. By obtaining
 10                 services from a subsidiary, there is risk of possible claims of collusion
 11                 or claims that such services are not provided by Xome upon market
                    terms. […] Appropriately identifying and dealing with conflicts of
 12                 interest is complex and difficult, and our reputation, which is one of our
 13                 most important assets, could be damaged and the willingness of
                    counterparties to enter into transactions with us may be affected if we
 14                 fail, or appear to fail, to identify, disclose and deal appropriately with
 15                 conflicts of interest. In addition, potential or perceived conflicts could
                    give rise to litigation or regulatory enforcement actions.
 16

 17         69.     Plaintiffs are informed and believe, and thereon allege, that, other than

 18 COOPER, no national mortgage servicer requires homeowners seeking short sales to

 19 use the services of a real estate brokerage owned and/or controlled by said mortgage

 20 servicer in order to solicit buyers, “validate” offer amounts, draft short sale contracts

 21 or secure approval of the short sale.

 22         PRELIMINARY ALLEGATIONS - NAMED PLAINTIFFS’ FACTS

 23         70.     On February 10, 2006, Plaintiffs purchased the Property for $370,000

 24 and concurrently took out a purchase money mortgage in the amount of $295,900

 25 (the “Loan”) which was secured by a deed of trust (the “Deed of Trust”)

 26    “Furthermore, in the Business to Business area, Xome may not be able to attract and retain
      11

    clients who view themselves as Mr. Cooper’s competitors due to perceived conflict of interest
 27 concerns.” https://sec.report/Document/0000933136-20-000005/
    12 Id.
 28

                                                    19
                                       CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 20 of 97 Page ID #:20



  1 encumbering the Property and recorded in the Official Records of Riverside County

  2 on February 10, 2006 as Document No. 2006-106330. The Loan was made for

  3 Plaintiffs’ personal, family or household purposes.

  4        71.   The original trustee under the Deed of Trust was Mortgage Electronic
  5 Registration Systems, Inc. The original beneficiary under the Deed of Trust was

  6 GreenPoint Mortgage Funding, Inc (collectively with its successors and assigns,

  7 “Lender”). At the time of the actions alleged herein, NATIONSTAR was the

  8 mortgage servicer (the “Servicer”) for the Loan on behalf of the Lender.

  9        72.   Plaintiffs made payments on the Loan until they had financial
 10 difficulties and defaulted on the Loan. On September 28, 2018, Lender and Servicer

 11 issued a Notice of Default and Election to Sell Under Deed of Trust (the “Notice of

 12 Default”) and recorded the same against the Property in the Official Records as

 13 Document     No. 2018-387541. Thereafter, NATIONSTAR actively pursued
 14 foreclosure against the Property, recording a Notice of Trustee’s Sale against the

 15 Property on March 14, 2019 as Document No. 2019-0085789.

 16        73.   In an effort to avoid foreclosure, Plaintiffs sought loss mitigation
 17 options and ultimately elected to sell the home pursuant to a short sale which is a

 18 recognized foreclosure prevention alternative under Regulation X of RESPA and

 19 California’s Homeowner Bill of Rights.

 20        74.   At the direction of NATIONSTAR, on or about July 17, 2019, Plaintiffs
 21 hired and engaged Realtor Magdalena Guajardo (“Guajardo”) to serve as their real

 22 estate agent to list and market the Property, negotiate with potential buyers, draft

 23 purchase & sale documents and disclosures and to complete the sale of the Property

 24 on their behalf. Plaintiffs and Guajardo entered into a formal Residential Listing

 25 Agreement – Exclusive Authorization and Right to Sell dated July 17, 2019 (the

 26 “Listing Agreement”).

 27        75.   The Listing Agreement granted Guajardo the exclusive and irrevocable
 28 right to list, market and sell the Property from July 17, 2019 until March 21, 2020.

                                              20
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 21 of 97 Page ID #:21



  1        76.    The Listing Agreement requires Plaintiffs to pay Guajardo six percent
  2 (6.0%) of the listing price of $245,000 as compensation for services performed under

  3 the Listing Agreement for the procurement of a ready, willing and able buyer.

  4        77.    Guajardo promptly listed the Property on the Multiple Listing Service
  5 (MLS) and widely marketed the home to interested buyers.

  6        78.    On or about July 24, 2019, Guajardo located a ready, willing and able
  7 buyer (the “Initial Buyer”) and procured a purchase offer on the Property in the

  8 amount of $280,000. The Initial Buyer provided verification of proof of funds for

  9 the acquisition. Plaintiffs accepted the $280,000 offer and entered into a purchase

 10 and sale contract with the Initial Buyer (the “Purchase Contract”).

 11        79.    The Purchase Contract and all supporting documents were delivered to
 12 NATIONSTAR along with a required request for short sale approval.

 13        80.    On August 16, 2019, Plaintiffs received a letter from NATIONSTAR
 14 (the “Program Letter”) stating that DEFENDANTS would not review the loss

 15 mitigation request or the Purchase Contract and that Plaintiffs and Guajardo were

 16 required to participate in DEFENDANTS’ proprietary auction process for the short

 17 sale (the “Auction Program”) which would be managed exclusively by XOME.

 18        81.    The Program Letter makes it clear that NATIONSTAR will not review
 19 or consider any offer procured by Guajardo or Plaintiffs outside of the Auction

 20 Program. Further, NATIONSTAR will not review or consider any short sale request,

 21 unless Plaintiffs and Guajardo agree to the Auction Program’s Terms and

 22 Conditions.

 23        82.    The Program Letter requires both Guajardo and Plaintiffs to sign the
 24 terms and conditions of the Auction Program within 10 days or else NATIONSTAR

 25 would not process any short sale loss mitigation request whatsoever.

 26        83.    The Program Letter confirms that DEFENDANTS were aware that
 27 Plaintiffs had already engaged Guajardo, a licensed real estate agent, and

 28 DEFENDANTS were aware of the contractual and fiduciary relationship between the

                                             21
                                  CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 22 of 97 Page ID #:22



  1 homeowner and the agent.

  2        84.    The Program Letter confirms that DEFENDANTS were aware that
  3 Plaintiffs had already entered into a valid purchase and sale contract and that

  4 Plaintiffs were requesting loss mitigation pursuant to a short sale.

  5        85.    However, without reviewing Plaintiffs’ loss mitigation request and
  6 without reviewing Plaintiffs for all available foreclosure prevention alternatives,

  7 DEFENDANTS forced Plaintiffs into DEFENDANTS’ distressed property, private

  8 auction process pursuant to the Auction Program.

  9        86.    As required by the Auction Program, Plaintiffs and Guajardo turned
 10 over the listing and marketing of Plaintiffs’ Property along with the solicitation of

 11 buyers and negotiations of the purchase terms to NATIONSTAR’S affiliate, XOME,

 12 and, under threat of losing the home to foreclosure, agreed to a 5% fee (the

 13 “Processing Fee”) to be paid to DEFENDANTS for processing the foreclosure

 14 prevention alternative via a short sale.

 15        87.    The Program Letter states that DEFENDANTS will take over the
 16 advertising and marketing of the Property through Xome’s auction website, print

 17 advertising, web media, direct mail, and email marketing. DEFENDANTS, in fact,

 18 directed Plaintiffs’ real estate agent to change language in Plaintiff’s MLS listing and

 19 to direct all potential buyers to DEFENDANTS for negotiation and offer submission.

 20 Further, DEFENDANTS, in fact, took over the advertising and marketing Property

 21 for sale to the public.

 22        88.    Pursuant to the Terms and Conditions of the Auction Program,
 23 Plaintiffs’ real estate agent was no longer free to conduct her duties under the Listing

 24 Agreement because she became bound by the terms of the Auction Program which

 25 required Plaintiffs and the real estate agent to turn over all marketing, solicitation,

 26 negotiation and contracting activities to XOME.

 27        89.    Neither Guajardo nor Plaintiffs were offered an option to opt-out of
 28 listing the Property on Xome’s website which is associated with distressed and

                                               22
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 23 of 97 Page ID #:23



  1 damaged real estate, homes subject to foreclosure trustee sales, real estate owned by

  2 lenders after foreclosure and other negative aspects which significantly depress real

  3 estate values.

  4        90.    Further, once in the Auction Program, NATIONSTAR turned over and
  5 relinquished all loss mitigation processing and communication to XOME personnel,

  6 thereby eliminating Plaintiffs’ single point of contract for the loss mitigation process.

  7        91.    Pursuant to the Terms and Conditions of the Auction Program,
  8 DEFENDANTS required that Plaintiffs’ home be auctioned off to the highest bidder

  9 in a process exclusively controlled by XOME and its brokers, agents and employees.

 10        92.    The Program Letter indicates that DEFENDANTS will make direct
 11 contact with prospective buyers, and those buyers’ real estate agents, upon

 12 completion of the auction process to discuss the material terms of the offer on the

 13 Property without the involvement of either Plaintiffs or Guajardo.

 14        93.    DEFENDANTS,          in   fact,    auctioned    the    Property    through
 15 DEFENDANTS’ Auction Program, negotiated with buyers for the purchase of the

 16 Property and selected one of the potential buyers as the “winning bidder.”

 17        94.    The Program Letter indicates that DEFENDANTS will draft and
 18 provide Plaintiffs and their real estate agent a final purchase and sale contract after

 19 the event has ended which will have been negotiated between DEFENDANTS and

 20 the prospective buyer and which must be signed by Plaintiffs within 48 hours.

 21 Plaintiffs and their real estate agent are not allowed to negotiate any terms or change

 22 any provisions of DEFENDANTS’ contract.            However, even after signed by all
 23 parties, said contract remains subject to DEFENDANTS’ “final written approval,

 24 which may be withheld for any or no reason.”

 25        95.    Once the auction event was complete, DEFENDANTS drafted and
 26 mandated the use of their form purchase contract (the “Xome Contract”) under the

 27 Auction Program.      The Terms and Conditions dictate that “[o]nce the event has
 28 ended, the buyer will be asked to sign the purchase contract with the winning

                                                23
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 24 of 97 Page ID #:24



  1 bidder.” “The signed contract and all supporting documentation will be sent to your

  2 listing agent to obtain your signatures.” Plaintiffs and their real estate agent were

  3 given no right or ability to be involved in negotiating or drafting the Xome Contract.

  4 DEFENDANTS presented the XOME Contract to Plaintiffs and Guajardo on a take

  5 it or leave it basis, as determined and drafted by DEFENDANTS.

  6        96.   As part of the Xome Contact, Defendants included and charged the 5%
  7 XOME Processing Fee which would be paid through escrow as part of the real estate

  8 settlement procedures concurrent with the closing of the sale of the Property.

  9        97.   Neither Plaintiffs, nor their real estate agent, who was hired to handle
 10 the listing, marketing, sale, contracting and closing of the Property, were allowed to

 11 see any of the proposed offers from the Xome auction process or any of the contract

 12 terms related to any buyer selected by DEFENDANTS as part of the Auction

 13 Program.

 14        98.   DEFENDANTS forced Plaintiffs and their real estate agent into the
 15 Auction Program against their will by refusing to review a valid loss mitigation

 16 request, ignoring all foreclosure prevention alternatives and threating immediate

 17 foreclosure and eviction.

 18        99.   Pursuant to the Auction Program, DEFENDANTS took the following
 19 actions (collectively, the “Auction Program Activities”):

 20              a.     Published and listed Plaintiff’s Property for sale on websites
 21        owned and controlled by DEFENDANTS;
 22              b.     Marketed Plaintiffs’ Property for sale to the public;
 23              c.     Directly solicited buyers for the purchase of Plaintiffs’ Property;
 24              d.     Required Plaintiffs’ real estate agent to change the active MLS
 25        listing to direct all potential buyers to websites owned and controlled by
 26        DEFENDANTS instead of submitting offers to Plaintiffs’ real estate agent;
 27              e.     Required Plaintiffs’ real estate agent to change the listing price
 28        for Plaintiffs’ Property in the sole discretion of DEFENDANTS and without
                                               24
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 25 of 97 Page ID #:25



  1        authority or consent of Plaintiffs as the Property owner;
  2                f.   Reserved the right to make their own “shill bid” on Plaintiffs’
  3        Property without requiring approval from Plaintiff;
  4                g.   Directly negotiated with buyers on the terms and conditions of the
  5        purchase and sale of Plaintiffs’ Property without Plaintiffs authorization or
  6        approval;
  7                h.   Directly negotiated with buyers on the real estate commissions
  8        without Plaintiffs authorization or approval;
  9                i.   Unilaterally selected the buyer of Plaintiff’s Property from
 10        various submitted offers without presenting all offers to Plaintiffs;
 11                j.   Negotiated, prepared, drafted and required the use of form Xome
 12        purchase contracts and addenda for the sale of Plaintiffs’ Property, and
 13                k.   Collected a real estate commission for the sale of Plaintiffs’
 14        Property.
 15        100. Throughout the Auction Program, DEFENDANTS controlled the
 16 foreclosure process, the loss mitigation process and the Property listing, marketing,

 17 contracting and sales process.     Further, DEFENDANTS controlled the actions of
 18 Plaintiffs’ real estate agent through the Auction Program such that the real estate

 19 agent lacked the ability to act independently and lacked the ability to comply with his

 20 or her fiduciary obligations.

 21        101. As a result of DEFENDANTS’ actions pursuant to the Auction Program
 22 and their takeover of the listing, marketing and sale process of the Property, the short

 23 sale failed.

 24        102. On February 19, 2020, NATIONSTAR conducted a foreclosure auction
 25 on the Property and an investor purchased the home at the public auction for

 26 $260,000, which is $20,000 less than the offer procured by Guajardo on the Property.

 27        103. On February 28, 2020, Plaintiffs lost ownership of their Property when a
 28 Trustee’s Deed Upon Sale was recorded in the Official Records removing Plaintiff

                                               25
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 26 of 97 Page ID #:26



  1 from title.

  2                         CLASS ACTION ALLEGATIONS
  3        104. As more specifically set forth below, Plaintiffs brings this action on
  4 behalf of an ascertainable class and a well-defined community of interest among the

  5 class members. Code Civ. Proc. § 382; Richmond v. Dart Industries, Inc. (1981) 29

  6 Cal.3d 426, 470.

  7        105. Throughout the operative limitations period, Plaintiffs and all other
  8 proposed class members were denied the protections and benefits of various state

  9 laws, including common law protections, and California’s Unfair Competition laws

 10 due to DEFENDANTS’ standard practices.

 11        106. Specifically, DEFENDANTS require homeowners (“Homeowners”)
 12 and their licensed real estate agents and/or brokers (“Agents”) to participate in the

 13 Auction Program when those Homeowners request loss mitigation in the form of a

 14 short sale of their residential real estate (“Homes”). Plaintiffs and other Homeowners

 15 who were required to participate in the Auction Program make up the proposed class.

 16        107. On information and belief, Plaintiffs allege the listing agreement
 17 (“Listing Agreement”) set forth in Exhibit A, is a standard form listing agreement

 18 and that the class members use that form or a substantially similar form in all

 19 transactions with Agents. On information and belief, Plaintiffs allege that each class

 20 member had a valid and enforceable Listing Agreement with an Agent regarding the

 21 listing and sale of a Home.

 22        108. The Auction Program is mandatory and contains standard “Terms and
 23 Conditions” found in the “Program Letter” that are imposed on all Homeowners

 24 and Agents who wish to have their loss mitigation requests considered by

 25 DEFENDANTS. On information and belief, Plaintiffs allege that the “Program

 26 Letter” set forth in Exhibit B, is the same Program Letter delivered to all members

 27 of the proposed class, and that the “Terms and Conditions” set forth in Exhibit B, are

 28 the same Terms and Conditions imposed on all members of the proposed class.

                                              26
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 27 of 97 Page ID #:27



  1        109. As alleged herein, pursuant to the Listing Agreements, Homeowners
  2 hire Agents and grant the exclusive and irrevocable right to list and market the

  3 Homes for sale, solicit potential buyers, negotiate with potential buyers, draft

  4 purchase & sale documents and disclosures, negotiate with third-party lien holders,

  5 and complete the short sale of the Homes.          The Listing Agreements require
  6 Homeowners to pay Agents a commission based upon the list price or the agreed

  7 contract price for the Homes.

  8        110. On information and belief, Plaintiffs allege that each Homeowner
  9 requested that NATIONSTAR consider a short sale for the subject Home as the

 10 preferred loss mitigation option and as the Homeowners’ selected foreclosure

 11 prevention alternative.

 12        111. On information and belief, Plaintiffs allege that NATIONSTAR
 13 responded to Homeowners’ requests for a loss mitigation review with the Program

 14 Letter stating that DEFENDANTS would not review any loss mitigation request or

 15 any short sale and that the Homeowner and the Agent are required to participate in

 16 DEFENDANTS’ Auction Program and be subject to the Terms and Conditions.

 17        112. Pursuant to the Terms and Conditions, DEFENDANTS refuse to review
 18 or consider any offer procured by Homeowners or Agents outside of the Auction

 19 Program.    Further, DEFENDANTS refuse to review or consider any short sale
 20 request unless Homeowners and Agents agree to be bound by the Terms and

 21 Conditions of the Auction Program which includes the imposition of the XOME

 22 Processing Fees.

 23        113. DEFENDANTS were aware that the Homeowners had already engaged
 24 Agents, and DEFENDANTS were aware of the contractual and fiduciary relationship

 25 between the Homeowners and the Agents.

 26        114. During the Auction Program and pursuant to the Terms and Conditions,
 27 DEFENDANTS control the foreclosure process, the loss mitigation process and the

 28 listing, marketing, negotiating, contracting and sales process for each Home.

                                              27
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 28 of 97 Page ID #:28



  1        115. DEFENDANTS use the threat of foreclosure and eviction to force
  2 Homeowners and Agents, against their will, into the Auction Program with the intent

  3 to interfere with the Listing Agreements and the Agents’ activities thereunder so that

  4 DEFENDANTS can secure the XOME Processing Fee.

  5        116. Once in the Auction Program, NATIONSTAR turns over and
  6 relinquishes all loss mitigation processing and communication to XOME personnel

  7 and removes any assigned single point of contact.

  8        117. Pursuant to the Auction Program, DEFENDANTS require the Homes to
  9 be auctioned off to the highest bidder in a process exclusively controlled by XOME

 10 and its brokers, agents and employees, and DEFENDANTS charge the 5%

 11 Processing Fee to process the loss mitigation process.

 12        118. Pursuant to the Auction Program, DEFENDANTS take the above
 13 referenced Auction Program Activities.

 14        119. The Auction Program Activities require a real estate license under
 15 various state laws and regulations.

 16        120. DEFENDANTS are acting as real estate brokers and agents, by inter
 17 alia, conducting and completing the Auction Program Activities and owe a fiduciary

 18 duty to Homeowners while listing, marketing, negotiating, contracting and selling the

 19 Homes on behalf of the Homeowners.         However, in their role of Loan Servicer,
 20 DEFENDANTS also have a contractual relationship and conflicting fiduciary duties

 21 to the Lender, to collect the Loan balance against Homeowners, process active

 22 foreclosures against the Homes and, thereafter, evict the Homeowners. Throughout

 23 the Auction Program, DEFENDANTS controlled the foreclosure process, the loss

 24 mitigation process and the listing, marketing, contracting and sales process for the

 25 Homes.

 26        121. DEFENDANTS use undue influence and Homeowners’ duress to force
 27 Homeowners      and Agents into the Auction Program in order to collect
 28 DEFENDANTS’ Processing Fees.          Further, DEFENDANTS use their position of
                                              28
                                  CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 29 of 97 Page ID #:29



  1 power to wrongfully control the actions of Agents, as real estate licensees, to the

  2 detriment of the Homeowners.

  3        122. At the time of the conduct alleged herein, DEFENDANTS had no
  4 ownership interest in the Homes. Therefore, DEFENDANTS had no legal right to

  5 unilaterally enter into a purchase and sale agreements related to the Homes, nor did

  6 they have any right to solicit potential buyers, negotiate contract terms, select the

  7 final buyer or draft contracts for the proposed transaction. However, DEFENDANTS

  8 take action with respect to such Homes as if they are the owner rather than simply

  9 the servicer of the mortgage debt.

 10        123. DEFENDANTS are not a party to the exclusive listing agreements
 11 referenced herein and have no financial interest in the listing, marketing or

 12 contracting process related thereto.

 13        124. DEFENDANTS’ actions interfere with Homeowners exclusive Listing
 14 Agreements with the Agents. DEFENDANTS’ Terms and Conditions vaguely

 15 acknowledge that there are outstanding listing agreements between homeowners and

 16 their chosen agents. However, DEFENDANTS’ actions through the Auction

 17 Program intentionally disrupts numerous terms of the listing agreement and

 18 frustrated the main purpose (“exclusivity”) conferred to the Agents in those

 19 contracts. The listing agreements grant Plaintiff and all other class members the

 20 “exclusive” rights to market and sell the property. The entire nature of the Auction

 21 Program (directed at marketing and selling the Homes) inherently takes away the

 22 Agents’ exclusive right to marketing and seeking buyers for the homeowners.

 23        125. Through the Auction Program, DEFENDANTS are knowingly and
 24 intentionally disrupting and interfering with those exclusive Listing Agreements.

 25 These actions caused each of the Homeowners to suffer damages and delays in the

 26 loss mitigation process.

 27        126. As of the date of this Complaint, COOPER and NATIONSTAR have
 28 failed to bring their system for processing loss mitigation applications into

                                             29
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 30 of 97 Page ID #:30



  1 compliance with state and federal law. In fact, COOPER and NATIONSTAR have

  2 added financial incentives which promote violation of those laws.

  3        127. Plaintiffs and members of the proposed classes allege Defendants
  4 violated the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §§ 2601-

  5 2617, its implementing regulations, 12 C.F.R. §§ 1024.1-1024.41, and California’s

  6 Homeowner Bill of Rights (“HBOR”), Cal. Civ. Code §2923.5 et seq.

  7        128. Plaintiffs and members of the proposed classes submitted loss
  8 mitigation applications under RESPA and HBOR. Defendants violated RESPA and

  9 HBOR by failing to adhere to the requirements of 12 C.F.R. §§ 1024.40-1024.41 and

 10 Cal. Civ. Code §§ 2923.6, 2923.7, 2924.10, 2924.11 and 2924.17 with respect to the

 11 Plaintiffs and class members’ loss mitigation applications.

 12        129. Plaintiffs and members of the proposed classes allege Defendants
 13 illegally delayed or ignored valid loss mitigation and foreclosure prevention requests

 14 in order to push homeowners into foreclosure where defendants could make

 15 additional profits.

 16        130. Plaintiffs and members of the proposed classes allege Defendants
 17 illegally interfered with short sale transactions and violated various fiduciary duties

 18 as part of those transactions in order to charge illegal processing fees and unearned

 19 commissions.

 20        131. Plaintiffs bring this action on the grounds that they and other similarly
 21 situated individuals were denied statutory and common law protections resulting

 22 from the above-referenced violations.

 23        132. Plaintiffs bring the first, fourth, eighth, ninth and tenth counts as a class
 24 action pursuant to Federal Rule of Civil Procedure 23, on behalf of themselves and

 25 the following persons who make up the “Nationwide Class”:

 26        All current and former residents within the United States of America, who
 27
           sought a short sale of their home through NATIONSTAR and who were
           instructed they were required to participate in the Auction Program.
 28

                                               30
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 31 of 97 Page ID #:31



  1        133. Plaintiffs bring the second, third, fifth, sixth, seventh, eleventh, twelfth,
  2 thirteenth, fourteenth and fifteenth count as a class action pursuant to Federal Rule of

  3 Civil Procedure 23, on behalf of themselves and the following persons who make up

  4 the “California Class”:

  5        All current and former California residents, who sought a short sale of their
  6
           home through NATIONSTAR and who were instructed they were required to
           participate in the Auction Program.
  7

  8        134. The class is ascertainable from DEFENDANTS’ own records,
  9 including, inter alia, the short sale applications and DEFENDANTS’ form responses

 10 thereto, and through class member’s experiences as Homeowners who submitted a

 11 short sale application to DEFENDANTS. The class is further ascertainable from

 12 XOME’s internal records, including all records from its auction website.

 13        135. The class on whose behalf this action is brought is so numerous that
 14 joinder of all parties individually would be impracticable. Plaintiffs are unaware of

 15 the exact class size, however it is believed to be in excess of several thousand

 16 individuals, and therefore satisfies the numerosity standards.

 17        136. Class members share a community of interest and an injury-in-fact as
 18 DEFENDANTS have violated state and federal law, depriving class members of

 19 their statutory and common law rights and causing harm thereby including loss of

 20 opportunity, loss of property and damage to reputation. There are questions of fact

 21 and law common to the class that predominate over any questions affecting only

 22 individual members. The questions of law and fact common to the class arising from

 23 DEFENDANTS’ actions include, without limitation, the following:

 24              (a)    Whether DEFENDANTS improperly and illegally interfered with
 25        class members’ exclusive listing agreements, entered into with Agents, by
 26        forcing the Homeowners into the Auction Program?
 27              (b)    Whether DEFENDANTS’ conduct caused violations of RESPA,
 28        and for the California Class, violations of HBOR?
                                               31
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 32 of 97 Page ID #:32



  1               (c)   Whether DEFENDANTS charged improper and illegal fees as
  2        part of the Auction Program?
  3               (d)   Whether DEFENDANTS violated their fiduciary duties as part of
  4        the Auction Program?
  5               (e)   Whether DEFENDANTS committed unfair and illegal debt
  6        collection practices as part of the Auction Program?
  7               (f)   Whether the class members were damaged as a result of
  8        DEFENDANTS’ refusal to review the valid short sale agreements presented to
  9        it?
 10               (g)   As to the California Class, whether DEFENDANTS’ conduct also
 11        constituted an unfair or illegal practice in violation of Business & Professions
 12        Code section 17200.
 13        137. Any minor variations in experience between the individual class
 14 members are legally insignificant to the issues presented by this action since the

 15 central facts remain, to wit, Plaintiffs and all other class members were subjected to

 16 DEFENDANTS’ Auction Program. The standard terms and conditions imposed by

 17 DEFENDANTS resulted in multiple violations of law. Common questions of law or

 18 fact therefore “present a significant aspect of the case” and are capable of resolution

 19 “in a single adjudication.” Hanlon v. Chrysler Corp. (9th Cir. 1998) 150 F.3d 1011,

 20 1022. The prosecution of separate actions by individual members of the class would

 21 create the risk of inconsistent or varying adjudications that would establish

 22 incompatible standards of conduct for DEFENDANTS, or adjudications that would,

 23 as a practical matter, be dispositive of the interests of individual members of the class

 24 who are not parties to the adjudications or would substantially impair or impede

 25 those non-party class members’ ability to protect their interests.

 26        138. Plaintiffs, and all class members, were injured by DEFENDANTS
 27 violations of law as set forth below. As these violations resulted from

 28 DEFENDANTS standard and institutionalized practices, questions of law and fact

                                               32
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 33 of 97 Page ID #:33



  1 are common to the class.

  2        139. Plaintiffs’ claims in this action are typical of the class whom Plaintiffs
  3 generally represent. The claims result from DEFENDANTS’ standard and

  4 institutionalized practices, experienced by Plaintiffs and all other class members.

  5        140. Plaintiffs can fairly and adequately protect the interests of all the
  6 members of the class they represent in this action. Plaintiffs’ experience and

  7 knowledge of DEFENDANTS’ practices, entitles them to adequately and fairly

  8 represent the class.

  9                             FIRST CAUSE OF ACTION
 10            BREACH OF FIDUCIARY DUTY – NATIONWIDE CLASS
 11     (By Plaintiffs, individually and on behalf of the proposed Nationwide Class,
 12                            Against XOME and DOES 1 - 50)
 13        141. Plaintiffs reallege and incorporate by reference all previous paragraphs
 14 and allegations above as though fully set forth herein.

 15        142. As alleged further above, XOME is acting as a real estate broker, by
 16 inter alia, conducting and completing the Auction Program Activities on behalf of

 17 Plaintiffs and the class members.

 18        143. The Auction Program Activities require a real estate license under
 19 various state laws which regulate real estate agents and brokers.

 20        144. XOME undertook the Auction Program Activities on behalf of Plaintiffs
 21 and the class members in order to secure financial compensation in the form of the

 22 5% Processing Fee payable to XOME.

 23        145. COOPER and NATIONSTAR required Plaintiffs and the class members
 24 to participate in the Auction Program and use the real estate services of XOME under

 25 threat that Plaintiffs and the class members (a) would not be reviewed for any loss

 26 mitigation options as otherwise required by Regulation X of RESPA (and state

 27 counterparts), (b) would be foreclosed upon by COOPER and NATIONSTAR and

 28 (c) would be evicted thereafter by COOPER and NATIONSTAR.

                                               33
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 34 of 97 Page ID #:34



  1        146. COOPER and NATIONSTAR required Plaintiffs and the class members
  2 to use the XOME contracts and other documents as part of the Auction Program

  3 under threat Plaintiffs and the class members (a) would not be reviewed for any loss

  4 mitigation options as otherwise required by Regulation X of RESPA (and state

  5 counterparts), (b) would be foreclosed upon by COOPER and NATIONSTAR and

  6 (c) would be evicted thereafter by COOPER and NATIONSTAR.

  7        147. Through the terms of the Program Letter and the Auction Program, and
  8 by the course of conduct between the parties, XOME owes a fiduciary duty of utmost

  9 care, integrity, honesty and undivided loyalty in all dealings with the Plaintiffs and

 10 the class members. XOME also had a duty to exercise reasonable skill and care in

 11 performance of their duties as well as a duty to disclose all facts known to XOME

 12 materially affecting the value or desirability of the real estate involved or which

 13 would interfere with the performance of XOME’S duties in representing Plaintiffs

 14 and the class members. This fiduciary and confidential relationship was never

 15 repudiated by Plaintiffs or any class member at any time mentioned herein.

 16        148. XOME breached its fiduciary duty to Plaintiffs and the class members
 17 as follows:

 18               a. failing to properly and competently represent Plaintiffs and the class
 19                  members as described herein;
 20               b. acting as a real estate agent in the transaction without a valid listing
 21                  agreement;
 22               c. allowing unlicensed employees to conduct activities requiring a real
 23                  estate license;
 24               d. refusing to review, consider or submit Plaintiffs’ and class members’
 25                  original purchase contracts;
 26               e. posting Plaintiffs’ and class members’ homes for sale without a valid
 27                  listing agreement and using the postings as marketing for XOME’S
 28                  private website;
                                                 34
                                       CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 35 of 97 Page ID #:35



  1             f. soliciting buyers without a valid listing agreement;
  2             g. failing to fully disclose all offers made on the subject properties to
  3                Plaintiffs and class members;
  4             h. interfering with and delaying Plaintiffs’ and the class members’ loss
  5                mitigation process through the Auction Program;
  6             i. interfering with Plaintiffs’ and the class members’ loss mitigation
  7                rights under Regulation X of RESPA and state counterparts;
  8             j. charging, collecting or attempting to collect real estate commissions
  9                without a valid written commission agreement;
 10             k. disclosing confidential information about Plaintiffs and the class
 11                members to potential buyers without express permission of Plaintiffs
 12                or the class members, including, without limitation, Plaintiffs’ and
 13                class members’ financial position, motivations, bargaining position
 14                and other personal information including Plaintiffs’ and class
 15                members’ willingness to accept a lower price than the listing price;
 16             l. negotiating the price and related financial terms on behalf of both
 17                Plaintiffs and the class members, on the one hand, and potential
 18                buyers, on the other hand, without the express permission of
 19                Plaintiffs or the class members to represent such buyers in the
 20                proposed transactions.
 21             m. failing   to    properly   disclose   XOME’S         affiliated   business
 22                arrangements with NATIONSTAR and COOPER and the associated
 23                costs, fees and terms associated with those affiliated business
 24                arrangements.
 25             n. failing to disclose all documents, contracts and addenda associated
 26                with the purported sale of the subject properties;
 27             o. failing to disclose known fees and charges as part of the proposed
 28                short sales;
                                              35
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 36 of 97 Page ID #:36



  1               p. taking unconscionable advantage of Plaintiffs and class members
  2                  through the Auction Program while XOME’S affiliates processed
  3                  foreclosures against Plaintiffs and the class members while
  4                  concurrently ignoring Plaintiffs’ and the class members’ rights under
  5                  RESPA so that XOME could benefit financially to Plaintiffs’
  6                  detriment.
  7        149. A duty of loyalty is one of the most fundamental fiduciary duties owed
  8 by a real estate agent to that agent’s principal. This duty obligates a real estate agent

  9 to act at all times solely in the best interests of that agent’s principal to the exclusion

 10 of all other interests, including the agent’s own self-interest. A corollary of this duty

 11 of loyalty is a duty to avoid any conflicts of interest that might compromise or dilute

 12 the real estate agent’s undivided loyalty to the principal’s interests. Thus, a real estate

 13 agent’s duty of loyalty prohibits the agent from accepting employment from any

 14 person whose interests compete with, or are adverse to, the principal’s interests.

 15        150. XOME and NATIONSTAR are under common ownership by
 16 COOPER, and XOME’S actions are controlled by NATIONSTAR and COOPER. In

 17 their role of mortgage servicer, NATIONSTAR and COOPER have a contractual

 18 relationship with the note holder/investor of the mortgage loan being serviced which

 19 includes fiduciary obligations to that client.      NATIONSTAR and COOPER are
 20 engaged by note holders/investors to collect on loans against Plaintiffs and the class

 21 members and to process the active foreclosure against Plaintiffs and the class

 22 members and, thereafter, to evict Plaintiffs and the class members from their homes

 23 and possibly seek deficiency judgements.

 24        151. Throughout the Auction Program, NATIONSTAR and COOPER
 25 controlled the foreclosure process, the loss mitigation process and, through XOME,

 26 also controlled the Property listing, marketing, contracting and sales process.

 27 However, by taking on the Auction Program Activities, XOME entered into agency

 28 relationships with Plaintiffs and the class members and accepted known conflicting

                                                36
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 37 of 97 Page ID #:37



  1 fiduciary duties to Plaintiffs and the class members with respect to their properties

  2 and the proposed short sales thereof.

  3        152. Further, NATIONSTAR, COOPER and XOME controlled the actions
  4 of Plaintiffs’/class members’ real estate agents through the Auction Program such

  5 that the real estate agents lacked the ability to act independently and were unable to

  6 fulfill their own fiduciary obligations to Plaintiffs and the class members.

  7        153. In taking the above actions, XOME had numerous and significant
  8 unwaivable conflicts of interests.

  9        154. XOME breached its duty of undivided loyalty to Plaintiffs and the class
 10 members as follows:

 11               a. coordinating activities with NATIONSTAR and COOPER during
 12                  active foreclosure actions against Plaintiffs and class members while
 13                  concurrently representing Plaintiffs and class members as a licensed
 14                  real estate broker in the proposed short sales by listing and marketing
 15                  the homes, soliciting buyers, negotiating terms, drafting purchase
 16                  contracts and addenda, collecting commissions on the sale of those
 17                  properties, and requiring the use of the XOME form contracts and
 18                  documents.
 19               b. coordinating with NATIONSTAR and COOPER in forcing
 20                  Plaintiffs’ and the class members to use the services of XOME in the
 21                  sale of the subject properties so that NATIONSTAR, COOPER and
 22                  XOME could benefit financially by charging the XOME Processing
 23                  Fees.
 24              c. having an undisclosed conflict of interest in the possible relisting and
 25                  resale of Plaintiffs’ and the class members’ properties should those
 26                  properties be foreclosed upon by NATIONSTAR and COOPER on
 27                  behalf of their mortgage servicing clients.         This undisclosed,
 28                  potential secret profit created a conflict of interest in that
                                               37
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 38 of 97 Page ID #:38



  1                  NATIONSTAR, COOPER and XOME could make more money
  2                  through the foreclosure of Plaintiffs’ Property as compared to a
  3                  successful short sale.
  4              d. refusing to consider the original purchase contracts which may have
  5                  been much more beneficial to the homeowner. In taking such action,
  6                  XOME was protecting the interests of COOPER and NATIONSTAR
  7                  along with the interest of the mortgage servicing clients rather than
  8                  the interests of the homeowners it represented.
  9              e. putting its personal interests and the interested of COOPER and
 10                  NATIONSTAR ahead of the interests of its clients.
 11        155. As a proximate result of XOME’S breach of duties to Plaintiffs and the
 12 class members, Plaintiffs and the class members have been damaged in an amount to

 13 be determined according to proof at trial. As a further proximate result of XOME’S

 14 breach of duties, Plaintiffs and the class members were forced to retain legal counsel

 15 resulting in additional costs incurred by Plaintiffs and class members in an amount

 16 subject to proof.

 17        156. The above-alleged acts and omissions of XOME were done with the
 18 intention of depriving Plaintiffs and the class members of property or legal rights or

 19 otherwise causing injury and is despicable conduct that subjected Plaintiffs and the

 20 class members to unjust hardship in conscious disregard of Plaintiffs’ and the class

 21 members’ rights. Such conduct was willful, oppressive, fraudulent, and malicious in

 22 that XOME acted and/or failed to act with the intent to injure Plaintiffs and the class

 23 members and/or in conscious disregard of Plaintiffs’ and the class members’ rights.

 24 Plaintiffs and the class members are therefore entitled to punitive damages.

 25

 26

 27

 28

                                              38
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 39 of 97 Page ID #:39



  1                              SECOND CAUSE OF ACTION
  2            BREACH OF FIDUCIARY DUTY – CALIFORNIA CLASS
  3      (By Plaintiffs, individually and on behalf of the proposed California Class,
  4              Against XOME, SIMMONS, O’LEARY and DOES 1 - 50)
  5        157. Plaintiffs reallege and incorporate by reference all previous paragraphs
  6 and allegations above as though fully set forth herein.

  7        158. As alleged further above, XOME, SIMMONS, O’LEARY (the
  8 “LICENSEE DEFENDANTS”) are acting as real estate brokers and agents, by inter

  9 alia, conducting and completing the Auction Program Activities on behalf of

 10 Plaintiffs and the class members.

 11        159. The Auction Program Activities require a California real estate license
 12 under Section 10131 of the California Business & Professions Code.

 13        160. LICENSEE DEFENDANTS undertook the Auction Program Activities
 14 on behalf of Plaintiffs and the class members in order to secure financial

 15 compensation in the form of a 5% fee or commission payable to XOME.

 16        161. Through the terms of the Program Letter and the Auction Program, and
 17 by the course of conduct between the parties, LICENSEE DEFENDANTS each owe

 18 a fiduciary duty of utmost care, integrity, honesty and undivided loyalty in all

 19 dealings with the Plaintiffs and the class members. LICENSEE DEFENDANTS also

 20 have a duty to exercise reasonable skill and care in performance of their duties as

 21 well as a duty to disclose all facts known to them materially affecting the value or

 22 desirability of the real estate involved or which would interfere with the performance

 23 of their duties in representing Plaintiffs and the class members. This fiduciary and

 24 confidential relationship was never repudiated by Plaintiffs or any class member at

 25 any time mentioned herein.

 26        162. LICENSEE DEFENDANTS each breached their fiduciary duty to
 27 Plaintiffs and the class members as follows:

 28              a. failing to properly and competently represent Plaintiffs and the class
                                              39
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 40 of 97 Page ID #:40



  1                members as described herein;
  2             b. allowing unlicensed employees to conduct activities that require a
  3                real estate license;
  4             c. acting as a real estate agent in the transaction without a valid listing
  5                agreement;
  6             d. refusing to review, consider or submit Plaintiffs’ and class members’
  7                original purchase contracts;
  8             e. posting Plaintiffs’ and class members’ homes for sale without a valid
  9                listing agreement and using the postings as marketing for XOME’S
 10                private website;
 11             f. soliciting buyers without a valid listing agreement;
 12             g. failing to fully disclose all offers made on the subject properties to
 13                Plaintiffs and class members;
 14             h. interfering with and delaying Plaintiffs’ and the class members’ loss
 15                mitigation process through the Auction Program;
 16             i. interfering with Plaintiffs’ and the class members’ loss mitigation
 17                rights and legal rights under Regulation X of RESPA, California’s
 18                Homeowner Bill of Rights (HBOR) and California’s Home Equity
 19                Sales Contract Act (HESCA);
 20             j. charging, collecting or attempting to collect real estate commissions
 21                without a valid written commission agreement;
 22             k. charging and accepting a fee for the loss mitigation review in
 23                violation of Cal. Civ. Code § 2924.11.
 24             l. disclosing confidential information about Plaintiffs and the class
 25                members to potential buyers without express permission of Plaintiffs
 26                or the class members, including, without limitation, Plaintiffs’ and
 27                class members’ financial position, motivations, bargaining position
 28                and other personal information including Plaintiffs’ and class
                                             40
                                  CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 41 of 97 Page ID #:41



  1                  members’ willingness to accept a lower price than the listing price in
  2                  violation of Cal. Civ. Code § 2079.21;
  3               m. negotiating the price and related financial terms on behalf of both
  4                  Plaintiffs and the class members, on the one hand, and potential
  5                  buyers, on the other hand, without the express permission of
  6                  Plaintiffs or the class members to represent such buyers in the
  7                  proposed transactions.
  8               n. failing to properly disclose LICENSEE DEFENDANTS’ affiliated
  9                  business arrangements with NATIONSTAR and COOPER and the
 10                  associated costs, fees and terms associated with those affiliated
 11                  business arrangements.
 12               o. failing to disclose all documents, contracts and addenda associated
 13                  with the purported sale of the subject properties;
 14               p. failing to disclose known fees and charges as part of the proposed
 15                  short sales;
 16               q. taking unconscionable advantage of Plaintiffs and class members
 17                  through the Auction Program while LICENSEE DEFENDANTS’
 18                  affiliates processed foreclosures against Plaintiffs and the class
 19                  members while concurrently ignoring Plaintiffs’ and the class
 20                  members’ rights under RESPA, HBOR and HESCA so that
 21                  LICENSEE DEFENDANTS could benefit financially to Plaintiffs’
 22                  detriment.
 23        163. A duty of loyalty is one of the most fundamental fiduciary duties owed
 24 by an agent to his principal. This duty obligates a real estate broker to act at all times

 25 solely in the best interests of his principal to the exclusion of all other interests,

 26 including the broker’s own self-interest. A corollary of this duty of loyalty is a duty

 27 to avoid any conflicts of interest that might compromise or dilute the broker’s

 28 undivided loyalty to his principal’s interests. Thus, a real estate broker’s duty of

                                                41
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 42 of 97 Page ID #:42



  1 loyalty prohibits him from accepting employment from any person whose interests

  2 compete with, or are adverse to, his principal’s interests.

  3        164. XOME and NATIONSTAR are under common ownership and control
  4 by COOPER. In their role of mortgage servicer, NATIONSTAR and COOPER have

  5 a contractual relationship with the note holder/investor of the mortgage loan being

  6 serviced which includes fiduciary obligations to that client.    NATIONSTAR and
  7 COOPER are engaged by note holders/investors to collect on loans against Plaintiffs

  8 and the class members and to process the active foreclosure against Plaintiffs and the

  9 class members and, thereafter, to evict Plaintiffs and the class members from their

 10 homes and possibly seek deficiency judgements.

 11        165. Throughout the Auction Program, NATIONSTAR and COOPER
 12 controlled the foreclosure process, the loss mitigation process and, through XOME,

 13 also controlled the Property listing, marketing, contracting and sales process.

 14 However, by taking on the Auction Program Activities, LICENSEE DEFENDANTS

 15 entered into agency relationships with Plaintiffs and the class members and accepted

 16 known conflicting fiduciary duties to Plaintiffs and the class members with respect to

 17 their properties and the proposed short sales thereof.

 18        166. Further, NATIONSTAR, COOPER and LICENSEE DEFENDANTS
 19 controlled the actions of Plaintiffs’/class members’ real estate agents through the

 20 Auction Program such that the real estate agents lacked the ability to act

 21 independently and were unable to fulfill their own fiduciary obligations to Plaintiffs

 22 and the class members.

 23        167. In taking the above actions, LICENSEE DEFENDANTS had numerous
 24 and significant unwaivable conflicts of interests.

 25        168. LICENSEE DEFENDANTS breached their duty of undivided loyalty to
 26 Plaintiffs and the class members as follows:

 27               a. by coordinating activities with NATIONSTAR and COOPER during
 28                  active foreclosure actions against Plaintiffs and class members while
                                               42
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 43 of 97 Page ID #:43



  1                concurrently representing Plaintiffs and class members as a licensed
  2                real estate broker in the proposed short sales by listing and marketing
  3                the homes, soliciting buyers, negotiating terms, drafting purchase
  4                contracts and addenda, collecting commissions on the sale of those
  5                properties, and requiring the use of the XOME form contracts and
  6                documents.
  7             b. by coordinating with NATIONSTAR and COOPER in forcing
  8                Plaintiffs and the class members to use the services of XOME in the
  9                sale of the subject properties so that NATIONSTAR, COOPER and
 10                XOME could benefit financially by charging the XOME Processing
 11                Fees.
 12             c. by having an undisclosed conflict of interest in the possible relisting
 13                and resale of Plaintiffs’ and the class members’ properties should
 14                those properties be foreclosed upon by NATIONSTAR and
 15                COOPER on behalf of their mortgage servicing clients.             This
 16                undisclosed, potential secret profit created a conflict of interest in
 17                that NATIONSTAR, COOPER and XOME could make more money
 18                through the foreclosure of Plaintiffs’ Property as compared to a
 19                successful short sale.
 20             d. by refusing to consider the original purchase contracts which may
 21                have been much more beneficial to the homeowner. In taking such
 22                action, XOME was protecting the interests of COOPER and
 23                NATIONSTAR along with the interest of the mortgage servicing
 24                clients rather than the interests of the homeowners it represented.
 25             e. by putting their personal interests and the interests of COOPER and
 26                NATIONSTAR ahead of the interests of their clients.
 27        169. As a proximate result of LICENSEE DEFENDANTS’ breach of duties
 28 to Plaintiffs and the class members, Plaintiffs and the class members have been

                                             43
                                 CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 44 of 97 Page ID #:44



  1 damaged in an amount to be determined according to proof at trial. As a further

  2 proximate result of the LICENSEE DEFENDANTS’ breach of duties, Plaintiffs and

  3 the class members were forced to retain legal counsel resulting in additional costs

  4 incurred by Plaintiffs and class members in an amount subject to proof.

  5        170. The above-alleged acts and omissions of LICENSEE DEFENDANTS
  6 were done with the intention of depriving Plaintiffs and the class members of

  7 property or legal rights or otherwise causing injury and is despicable conduct that

  8 subjected Plaintiffs and the class members to unjust hardship in conscious disregard

  9 of Plaintiffs’ and the class members’ rights. Such conduct was willful, oppressive,

 10 fraudulent, and malicious in that LICENSEE DEFENDANTS, and each of them,

 11 acted and/or failed to act with the intent to injure Plaintiffs and the class members

 12 and/or in conscious disregard of Plaintiffs’ and the class members’ rights. Plaintiffs

 13 and the class members are therefore entitled to punitive damages.

 14                            THIRD CAUSE OF ACTION
 15          AIDING AND ABETTING BREACH OF FIDUCIARY DUTY –
 16                                CALIFORNIA CLASS
 17      (By Plaintiffs, individually and on behalf of the proposed California Class,
 18                 Against COOPER, NATIONSTAR and DOES 1 - 50)
 19        171. Plaintiffs reallege and incorporate by reference all previous paragraphs
 20 and allegations above as though fully set forth herein.

 21        172. As alleged herein above, LICENSEE DEFENDANTS are acting as real
 22 estate brokers, by inter alia, conducting and completing the Auction Program

 23 Activities on behalf of Plaintiffs and the class members.     Therefore, LICENSEE
 24 DEFENDANTS owe a fiduciary duty to Plaintiffs and the class members.

 25        173. COOPER and NATIONSTAR knew of the fiduciary relationship
 26 between LICENSEE DEFENDANTS, on the one hand, and Plaintiffs and the class

 27 members, on the other hand.

 28        174. COOPER and NATIONSTAR required LICENSEE DEFENDANTS to
                                              44
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 45 of 97 Page ID #:45



  1 take the actions alleged herein which breached LICENSEE DEFENDANTS’

  2 fiduciary duties to Plaintiffs and the class members.

  3        175. COOPER and NATIONSTAR provided the method and means by
  4 which LICENSEE DEFENDANTS were able to breach their fiduciary duties to

  5 Plaintiffs and the class members.

  6        176. COOPER        and   NATIONSTAR         aided   and   abetted   LICENSEE
  7 DEFENDANTS’ breach of fiduciary duties to Plaintiffs and the class members.

  8        177. As a proximate result of COOPER’S and NATIONSTAR’S actions in
  9 aiding and abetting LICENSEE DEFENDANTS’ breach of duties to Plaintiffs and

 10 the class members, Plaintiffs and the class members have been damaged in an

 11 amount to be determined according to proof at trial. As a further proximate result of

 12 COOPER’S and NATIONSTAR’S actions in aiding and abetting LICENSEE

 13 DEFENDANTS’ breach of duties, Plaintiffs and the class members were forced to

 14 retain legal counsel resulting in additional costs incurred by Plaintiffs and class

 15 members in an amount subject to proof.

 16        178. The above-alleged acts and omissions of COOPER and NATIONSTAR
 17 in aiding and abetting LICENSEE DEFENDANTS were done with the intention of

 18 depriving Plaintiffs and the class members of property or legal rights or otherwise

 19 causing injury and is despicable conduct that subjected Plaintiffs and the class

 20 members to unjust hardship in conscious disregard of Plaintiffs’ and the class

 21 members’ rights. Such conduct was willful, oppressive, fraudulent, and malicious in

 22 that COOPER and NATIONSTAR acted and/or failed to act with the intent to injure

 23 Plaintiffs and the class members and/or in conscious disregard of Plaintiffs’ and the

 24 class members’ rights. Plaintiffs and the class members are therefore entitled to

 25 punitive damages.

 26

 27

 28

                                              45
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 46 of 97 Page ID #:46



  1                            FOURTH CAUSE OF ACTION
  2                      NEGLIGENCE – NATIONWIDE CLASS
  3      (By Plaintiffs, individually and on behalf of the proposed Nationwide Class
  4                        Against XOME and DOES 1 through 50)
  5        179. Plaintiffs reallege and incorporate by reference all previous paragraphs
  6 and allegations above as though fully set forth herein.

  7        180. At all times during the Auction Program, XOME was acting in the
  8 capacity as a real estate agent and broker, as set forth above.

  9        181. XOME owed a duty to Plaintiffs and class members to diligently
 10 exercise reasonable skill and care in performance of XOME’S duties to Plaintiffs and

 11 class members as their real estate agent and broker.

 12        182. XOME breached that duty by engaging in the conduct herein alleged.
 13        183. As an actual and proximate cause of XOME’S breach, Plaintiffs and
 14 class members have suffered damage in an amount to be proven at trial.

 15                               FIFTH CAUSE OF ACTION
 16                       NEGLIGENCE - CALIFORNIA CLASS
 17      (By Plaintiffs, individually and on behalf of the proposed California Class
 18               Against XOME, SIMMONS, O’LEARY and DOES 1-50)
 19        184. Plaintiffs reallege and incorporate by reference all previous paragraphs
 20 and allegations above as though fully set forth herein.

 21        185. At all times during the Auction Program, XOME, SIMMONS, and
 22 O’LEARY were acting in the capacity as a real estate agent and broker, as set forth

 23 above.

 24        186. XOME, SIMMONS, and O’LEARY owed a duty to Plaintiffs and class
 25 members to diligently exercise reasonable skill and care in performance of their

 26 duties to Plaintiffs and class members as their real estate agents and brokers.

 27        187. XOME, SIMMONS, and O’LEARY breached that duty by engaging in
 28 the conduct herein alleged.

                                               46
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 47 of 97 Page ID #:47



  1        188. As an actual and proximate cause of the breach by XOME, SIMMONS,
  2 and O’LEARY, Plaintiffs and class members have suffered damages in an amount to

  3 be proven at trial.

  4                              SIXTH CAUSE OF ACTION
  5        INTENTIONAL MISREPRESENTATION – CALIFORNIA CLASS
  6      (By Plaintiffs, individually and on behalf of the proposed California Class
  7                        Against NATIONSTAR and DOES 1-50)
  8        189. Plaintiffs reallege and incorporate by reference all previous paragraphs
  9 and allegations above as though fully set forth herein.

 10        190. NATIONSTAR represented to Plaintiffs and the Class Members that
 11 participation in the Auction Program was required if Plaintiffs and Class Members

 12 wished to have a loss mitigation review pursuant to a short sale.

 13        191. This representation was false. NATIONSTAR knew at the time of the
 14 misrepresentation that Plaintiffs and Class Members had a legal right to a loss

 15 mitigation review without participation in, the Auction Program.

 16        192.   Plaintiffs and the Class Members reasonably           relied on the
 17 representations of NATIONSTAR. The reliance was a substantial factor in causing

 18 damage to Plaintiff and the Class Members, who have suffered damages in an

 19 amount to be proven at trial.

 20                            SEVENTH CAUSE OF ACTION
 21   INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS –
 22                                 CALIFORNIA CLASS
 23      (By Plaintiffs, individually and on behalf of the proposed California Class
 24                    Against NATIONSTAR, XOME and DOES 1-50)
 25        193. Plaintiffs reallege and incorporate by reference all previous paragraphs
 26 and allegations above as though fully set forth herein.

 27        194. Plaintiffs and the class members had valid, outstanding contracts with
 28 their selected real estate agents.

                                              47
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 48 of 97 Page ID #:48



  1        195. NATIONSTAR and XOME knew of the valid, outstanding contracts
  2 between said Plaintiffs and class members, on the one hand, and the real estate

  3 agents, on the other hand.

  4        196. NATIONSTAR and XOME directly and intentionally interfere with
  5 those contracts.

  6        197. NATIONSTAR and XOME knew that the mandatory Terms and
  7 Conditions of the Auction Program made it so that disruption of performance of the

  8 exclusive listing agreements was certain, or substantially certain, to occur.

  9        198. As a result of said Defendants’ conduct, Plaintiffs and class members
 10 were harmed as they lost the opportunity to market and sell their home with the real

 11 estate agent of their choosing and lost the protections afforded by having their real

 12 estate agent protect their interest without conflicts of interest.

 13        199. Plaintiffs and the class members were damaged in an amount to be
 14 proven at trial.

 15        200. Because Plaintiffs and the class members allege that this disruption of
 16 the contractual relationship was intentional, and in conscious disregard of Plaintiffs’

 17 and class members’ rights, punitive damages are available and are being sought

 18 according to proof at trial.

 19                              EIGHTH CAUSE OF ACTION
 20            VIOLATIONS OF 12 U.S.C. § 2607 – NATIONWIDE CLASS
 21      (By Plaintiffs, individually and on behalf of the proposed Nationwide Class,
 22             Against COOPER, NATIONSTAR, XOME and DOES 1 - 50)
 23        201. Plaintiffs reallege and incorporate by reference all previous paragraphs
 24 and allegations above as though fully set forth herein.

 25        202. The Real Estate Settlement Procedures Act of 1974 (“RESPA”) was
 26 enacted to protect consumers from “unnecessarily high settlement charges caused by

 27 certain   abusive practices” in mortgage lending. See 12 U.S.C. § 2601(a).
 28 Specifically, § 8(a) of RESPA prohibits giving or accepting “any fee, kickback, or

                                                 48
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 49 of 97 Page ID #:49



  1 thing of value pursuant to any agreement or understanding, oral or otherwise, [in

  2 relation to the referral of] a real estate settlement service involving a federally related

  3 mortgage loan.” Real Estate Settlement Procedures Act § 8, 12 U.S.C. § 2607.

  4 Section 8 also prohibits certain fee splitting, unearned fees and non-disclosed

  5 affiliated business arrangements. Id.         Thus, a primary purpose of RESPA is to
  6 eliminate such costs and fees that unnecessarily increase the costs of real estate

  7 settlement services. 12 U.S.C. 2601(b)(2). The law was amended in 1990 to cover

  8 persons responsible for servicing federally-related mortgage loans and imposed

  9 certain obligations on servicers such as NATIONSTAR.

 10        203. Any      applicable    statutes    of   limitations   have   been   tolled   by
 11 DEFENDANTS’ illegal, unfair and deceptive practices. DEFENDANTS have

 12 concealed from Plaintiffs and the class members the truth about their illegal, unfair

 13 and deceptive practices described herein, thereby tolling the running of the

 14 applicable statutes of limitations.

 15        204. Plaintiffs and the class members could not have reasonably discovered
 16 DEFENDANTS’ illegal, unfair and deceptive practices as alleged herein until

 17 recently. DEFENDANTS are estopped from relying on any statute of limitations

 18 defense because of their illegal, unfair and deceptive practices as alleged herein.

 19 Until shortly before filing this Complaint, Plaintiffs and the class members had no

 20 knowledge that DEFENDANTS had engaged in the illegal, unfair or deceptive

 21 practices described in this Complaint.

 22        205. By referring real estate brokerage, real estate auction, real estate
 23 valuation and real estate contracting services to XOME (1) without properly

 24 disclosing the affiliated business relationship; (2) without providing a written

 25 estimate of the charge or range of charges made by DEFENDANTS; and (3) without

 26 disclosing that consumers are not required to use any particular provider of such

 27 services, DEFENDANTS have engaged and continue to engage in the practice of

 28 making illegal business referrals for the rendering of real estate settlement services in

                                                  49
                                      CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 50 of 97 Page ID #:50



  1 violation of 12 U.S.C. § 2607(a)-(c) and Regulation X of RESPA.

  2        206. By requiring Plaintiffs and class members to use XOME for the above
  3 referenced real estate settlement services, DEFENDANTS have engaged and

  4 continue to engage in the practice of requiring the use of a real estate settlement

  5 service provider in violation of 12 U.S.C. § 2607(a)-(c), and Regulation X of

  6 RESPA.

  7        207. By charging loss mitigation processing fees and commissions that are
  8 paid to an affiliated company that are unnecessary and duplicative, DEFENDANTS

  9 have engaged and continue to engage in the practice of making a payment that bears

 10 no reasonable relationship to the market value of the services provided and is not for

 11 services actually performed or provided in violation of 12 U.S.C. § 2607(a)-(c) and

 12 Regulation X of RESPA.

 13        208. By receiving a payment for “multiple services,” as that term is used in
 14 Regulation X, which are not actual, necessary and distinct from the primary services

 15 provided, DEFENDANTS have violated 12 U.S.C. § 2607, and Regulation X of

 16 RESPA.

 17        209. COOPER received, directly or indirectly, kickbacks and unearned fees
 18 by sharing and/or receiving portions of the above referenced costs, fees and

 19 commissions in violation of 12 U.S.C. § 2607 and Regulation X of RESPA.

 20        210. XOME had no statutory or contractual right to perform any of the
 21 settlement services referenced herein and, therefore, any fees charged or collected for

 22 those services is a violation of 12 U.S.C. § 2607 and Regulation X of RESPA.

 23        211. Plaintiffs and class members were already under contract with licensed
 24 real estate agents and brokers to perform the services alleged to be necessary by the

 25 Auction Program.     The settlement services purportedly provided by XOME as a
 26 requirement of DEFENDANTS loss mitigation practices were unnecessary,

 27 duplicative and constitute unearned fees in violation of 12 U.S.C. § 2607 and

 28 Regulation X of RESPA.

                                              50
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 51 of 97 Page ID #:51



  1        212. Whether Plaintiffs or the class members have actually paid any such
  2 costs or fees which were assessed by DEFENDANTS is irrelevant to the damages

  3 analysis. Numerous courts have held that assessed fees can constitute damages under

  4 RESPA, even if Plaintiffs or the class members have not paid them.

  5        213. Under 12 U.S.C. § 2607(d)(2), Plaintiffs and the class members are
  6 entitled to statutory damages for DEFENDANTS’ violations of 12 U.S.C. § 2607 in

  7 an amount equal to three times the amount of the costs, fees and commissions

  8 charged and involved in DEFENDANTS’ violations.

  9        214. Under 12 U.S.C. § 2607(d)(5), Plaintiffs and the class members are
 10 entitled to the court costs of the action together with reasonable attorney’s fees.

 11                             NINTH CAUSE OF ACTION
 12          VIOLATIONS OF REGULATION X – NATIONWIDE CLASS
 13     (By Plaintiffs, individually and on behalf of the proposed Nationwide Class,
 14                   Against NATIONSTAR, XOME and DOES 1 - 50)
 15        215. Plaintiffs reallege and incorporate by reference all previous paragraphs
 16 and allegations above as though fully set forth herein.

 17                           Violations of 12 C.F.R. § 1024.40
 18        216. Pursuant to 12 C.F.R. § 1024.40, NATIONSTAR was required to
 19 designate a point of contact (a “POC”) to Plaintiffs’ and the class members’ file

 20 within 45 days of the first missed payment and to make such POC available to

 21 Plaintiffs and the class members via telephone. The POC was required to provide

 22 Plaintiffs and the class members with accurate information about the loss mitigation

 23 options available and the actions required to be evaluated for such loss mitigation.

 24 The POC was required to provide Plaintiffs and the class members with accurate

 25 information about the status of any loss mitigation application that was submitted to

 26 NATIONSTAR.

 27        217. By turning over the entire loss mitigation process to XOME through the
 28 Auction Program and the XOME website, NATIONSTAR violated 12 C.F.R. §

                                                51
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 52 of 97 Page ID #:52



  1 1024.40 by failing to provide Plaintiffs and the class members a means of contacting

  2 a POC and by failing to require a POC to make timely contact with Plaintiffs and the

  3 class members regarding the status of their loss mitigation requests. DEFENDANTS

  4 had random employees from XOME make contact with Plaintiffs and the class

  5 members and/or had unidentified persons mail notices to Plaintiffs and the class

  6 members regarding the loss mitigation process.

  7                           Violations of 12 C.F.R. § 1024.41(b)
  8        218. By sending the Program Letter and ignoring the valid short sale offers
  9 from Plaintiffs and class members, NATIONSTAR violated 12 C.F.R. § 1024.41(b)

 10 by failing to notify the borrower in writing within 5 days (excluding legal public

 11 holidays, Saturdays, and Sundays) after receiving the loss mitigation application that

 12 the servicer acknowledges receipt of the loss mitigation application and that the

 13 servicer has determined that the loss mitigation application is either complete or

 14 incomplete.

 15                                Violation of § 1024.41(c)
 16        219. By requiring use of XOME and the Auction Program to delay the loss
 17 mitigation process, NATIONSTAR violated 12 C.F.R. § 1024.41(c), by failing,

 18 within 30 days of receiving a Plaintiffs’ and class members’ loss mitigation requests

 19 pursuant to the short sales, to (i) evaluate the borrower for all loss mitigation options

 20 available to the borrower and (ii) provide the borrower with a notice in writing

 21 stating the servicer’s determination of which loss mitigation options, if any, it will

 22 offer to the borrower on behalf of the owner or assignee of the mortgage.

 23 NATIONSTAR failed to include in any such notice the amount of time the borrower

 24 has to accept or reject an offer of a loss mitigation program or the right to appeal any

 25 denial of such program.

 26        220. NATIONSTAR’S violations of Regulation X were prejudicial and
 27 harmful to Plaintiffs and the class members because those violations:

 28               a.    deprived Plaintiffs and the class members of the rights and
                                               52
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 53 of 97 Page ID #:53



  1                   protections under RESPA.
  2             b.    deprived Plaintiffs and the class members of a reasonable
  3                   opportunity to be reviewed and evaluated for all available loss
  4                   mitigation options.
  5             c.    deprived Plaintiffs and the class members of any opportunity to
  6                   prevent the completion of the foreclosure proceedings against
  7                   their home.
  8             d.    prevented Plaintiffs and the class members from reasonably
  9                   assessing their situation and avoiding foreclosure at pivotal times
 10                   when such information would have made a difference.
 11             e.    substantially, unnecessarily and unreasonably delayed the loss
 12                   mitigation process which exposed Plaintiffs and the class
 13                   members to additional costs and fees and facilitated the
 14                   commencement of foreclosure proceedings which further
 15                   escalated the costs and fees charged by NATIONSTAR.
 16        221. As a result of NATIONSTAR’S violations of Regulation X, Plaintiffs
 17 and class members have suffered actual damages as follows:

 18             a.    Plaintiffs and the class members were unable to secure
 19                   appropriate loss mitigation and foreclosure prevention options
 20                   and were assessed ongoing, unnecessary, and, in some cases,
 21                   illegal late fees, foreclosure costs, foreclosure attorney fees and
 22                   other costs and fees charged by NATIONSTAR and XOME.
 23             b.    Plaintiffs’ and the class members’ homes were illegally
 24                   foreclosed upon so that NATIONSTAR and XOME would have
 25                   an opportunity to list and sell REO assets on behalf of their
 26                   mortgage servicing clients.
 27             c.    Plaintiffs and the class members expended considerable time,
 28                   energy, effort and money pursuing the loss mitigation process and
                                            53
                                 CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 54 of 97 Page ID #:54



  1                   complying with NATIONSTAR’S and XOME’S demands to
  2                   produce documents which were either lost or ignored.
  3             d.    Plaintiffs and the class members expended time and money
  4                   preparing their financial information for their loss mitigation
  5                   request and the sale of the subject properties, as well as
  6                   considerable time and effort preparing, providing, and vouching
  7                   for the truth of their financial information and making repeated
  8                   copies of documents, coordinating with their banks for
  9                   documents, which would have been minimized or avoided had
 10                   NATIONSTAR complied with Regulation X.
 11             e.    Plaintiffs and the class members were forced to incur illegal
 12                   Processing Fees had NATIONSTAR complied with Regulation
 13                   X.
 14             f.    Plaintiffs and the class members were forced to incur
 15                   administrative   costs        such   as    postage,   travel   expenses,
 16                   photocopying, scanning, and facsimile expenses pursuing the loss
 17                   mitigation process, which they would not have incurred if
 18                   NATIONSTAR            had       complied      with    Regulation     X.
 19                   NATIONSTAR’S violations of Regulation X have unreasonably
 20                   and improperly increased the time, energy, effort and money
 21                   required by Plaintiffs and class members in pursuing the loss
 22                   mitigation process.
 23             g.    Plaintiffs have also suffered emotional damages in the form of
 24                   fear and anxiety resulting from the continual threat of foreclosure
 25                   and eviction resulting from NATIONSTAR’S violations of
 26                   Regulation X.
 27             h.    Plaintiffs and class members have expended money in seeking
 28                   legal redress as well in order to protect their real property rights
                                               54
                                 CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 55 of 97 Page ID #:55



  1                     pursuant to RESPA.
  2        222. Plaintiffs and the class members allege that DEFENDANTS’ conduct in
  3 this case constitutes a willful violation of the applicable provisions of Regulation X

  4 of RESPA.       As a result of DEFENDANTS’ actions in violation of RESPA,
  5 DEFENDANTS are liable to Plaintiffs and the class members for actual damages,

  6 statutory damages, costs, and attorney’s fees.

  7                            TENTH CAUSE OF ACTION
  8 VIOLATIONS OF THE FEDERAL FAIR DEBT COLLECTION PRACTICES

  9                            ACT – NATIONWIDE CLASS
 10      (By Plaintiffs, individually and on behalf of the proposed Nationwide Class
 11                       Against NATIONSTAR and DOES 1-50)
 12        223. Plaintiffs reallege and incorporate by reference all previous paragraphs
 13 and allegations above as though fully set forth herein.

 14        224. The Federal Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.
 15 §§ 1692 et. seq., prohibits the use of false, deceptive, misleading, harassing, abusive

 16 and offensive conduct by debt collectors during collection of consumer debts.

 17        225. Plaintiffs and class members are natural persons and “consumers” as
 18 defined under 15 U.S.C. § 1692a(3).

 19        226. The obligation between the parties is a “debt” owed as defined under 15
 20 U.S.C. § 1692a(5) pursuant to the subject note and deed of trust.

 21        227. NATIONSTAR is a “debt collector” as defined under 15 U.S.C. §
 22 1692a(6), as NATIONSTAR regularly attempts to collect debts owed to others

 23 through its mortgage servicing division.

 24        228. NATIONSTAR has engaged in acts or omissions prohibited by the
 25 FDCPA.

 26        229. A claim under the FDCPA is evaluated from the perspective of the least
 27 sophisticated consumer regardless of whether the consumer is represented by

 28 counsel.

                                               55
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 56 of 97 Page ID #:56



  1                            Violations of 15 U.S.C. § 1692e
  2        230. Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,
  3 deceptive, or misleading representation or means in connection with the collection of

  4 any debt. This prohibition includes any false representations about “the character,

  5 amount, or legal status of any debt” along with any representation or implication that

  6 nonpayment of any debt will result in sale of any property of any person unless such

  7 action is lawful.

  8        231. NATIONSTAR violated 15 U.S.C. § 1692e(2)(B), by falsely
  9 representing that Plaintiffs and class members were required to participate in the

 10 Auction Program in order to have their valid loss mitigation requests properly

 11 reviewed and considered by NATIONSTAR.

 12        232. NATIONSTAR violated 15 U.S.C. § 1692e(2)(B), by falsely
 13 representing that Plaintiffs and class members were required to use XOME as part of

 14 the Auction Program in order to have their valid loss mitigation request reviewed and

 15 considered by NATIONSTAR.

 16        233. NATIONSTAR violated 15 U.S.C. § 1692e(2)(B), by falsely
 17 representing that Plaintiffs and class members were required to pay the XOME

 18 Processing Fees as part of their loss mitigation requests and as part of the settlement

 19 of the mortgage debt being collected by NATIONSTAR.

 20        234. NATIONSTAR violated 15 U.S.C. § 1692e(5), by threatening to take an
 21 action (i.e., refusing to review valid and lawful loss mitigation requests as set forth

 22 above) against Plaintiffs and class members when NATIONSTAR knew that such

 23 action was in violation of state and federal law.

 24        235. NATIONSTAR violated 15 U.S.C. § 1692e(10) by using a false
 25 representation and deceptive means to collect and/or attempt to collect additional

 26 amounts above what was owed by Plaintiffs and class members by improperly

 27 forcing Plaintiffs and class members to use XOME as part of the Auction Program.

 28 Neither Plaintiffs nor any class members were contractually required to pay the

                                               56
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 57 of 97 Page ID #:57



  1 Xome Processing Fee as part of the debt being collected by NATIONSTAR.

  2         236. NATIONSTAR violated 15 U.S.C. § 1692e(14) by using XOME as a
  3 ruse to collect additional servicing fees from Plaintiffs and class members that were

  4 otherwise prohibited by state and federal law and for which Plaintiffs and class

  5 members had no contractual obligation.

  6                              Violations of 15 U.S.C. § 1692f
  7         237. Pursuant to 15 U.S.C. § 1692f, a debt collector may not use “unfair or
  8 unconscionable means to collect or attempt to collect any debt.”

  9         238. NATIONSTAR violated 15 U.S.C. § 1692f(1) by collecting and
 10 attempting to collect an amount, to wit, the XOME Processing Fees, which included

 11 fees,   charges and expenses incidental to the principal obligation which
 12 NATIONSTAR knew was neither expressly authorized by the agreement creating the

 13 debt nor permitted by law.

 14         239. As a result of the foregoing violations, NATIONSTAR is liable for
 15 statutory damages, in an amount to be determined at trial, but not less than $1,000

 16 per violation, pursuant to 15 USC § 1692k(a)(2)(A) or, in the case of a class action,

 17 (i) such amount for each named plaintiff as could be recovered under subparagraph

 18 (A), and (ii) such amount as the court may allow for all other class members, without

 19 regard to a minimum individual recovery, not to exceed the lesser of $500,000 or 1

 20 per centum of the net worth of the debt collector; and in the case of any successful

 21 action to enforce the foregoing liability, the costs of the action, together with a

 22 reasonable attorney’s fee as determined by the court.

 23         240. Plaintiffs and the class members have suffered actual damages as the
 24 proximate and actual cause and result of the violations of the FDCPA by

 25 NATIONSTAR to be determined at trial.

 26         241. As a result of the foregoing violations, NATIONSTAR should be
 27 enjoined from employing any of the unlawful conduct, methods, acts, or practices

 28 under the FDCPA alleged herein or proven at trial.

                                               57
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 58 of 97 Page ID #:58



  1        242. As a result of NATIONSTAR’S violations of the FDCPA, Plaintiffs and
  2 the class members are entitled to actual and statutory damages, attorney’s fees, and

  3 costs, and any other relief the Court deems just and proper.

  4                          ELEVENTH CAUSE OF ACTION
  5   VIOLATIONS OF THE CALIFORNIA ROSENTHAL ACT – CALIFORNIA
  6                                        CLASS
  7      (By Plaintiffs, individually and on behalf of the proposed California Class,
  8                       Against NATIONSTAR and DOES 1-50)
  9        243. Plaintiffs reallege and incorporate by reference all previous paragraphs
 10 and allegations above as though fully set forth herein.

 11        244. As alleged herein, and as set forth in detail above, NATIONSTAR has
 12 committed violations of the Rosenthal Fair Debt Collection Practices Act, California

 13 Civil Code § 1788, et seq. (“Rosenthal Act”), which incorporates by reference, and

 14 requires compliance with, the provisions of the federal Fair Debt Collection Practices

 15 Act, 15 U.S.C. § 1692, et seq.      The FDCPA and, therefore, the Rosenthal Act,
 16 prohibits a debt collector from using “any false, deceptive, or misleading

 17 representation or means in connection with the collection of any debt.” 15 U.S.C. §

 18 1692(e).

 19        245. NATIONSTAR is a “debt collector” within the meaning of California
 20 Civil Code § 1788.2(c) because NATIONSTAR conducted debt collection activities

 21 on Plaintiffs’ and the class members’ “consumer debt.”         Plaintiffs and the class
 22 members are entitled to the protections of Cal. Civ. Code §§ 1788 et seq. with

 23 respect to NATIONSTAR’S collection activities related to Plaintiffs’ and class

 24 members’ mortgage loans which are serviced by NATIONSTAR.

 25        246. NATIONSTAR, through its agents, engaged in unfair and deceptive
 26 collection practices in contravention to the Rosenthal Act. NATIONSTAR’S actions

 27 alleged herein constitute violations of Cal. Civ. Code § 1788.17.

 28        247. Plaintiffs and the class members have suffered actual damages as the
                                              58
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 59 of 97 Page ID #:59



  1 proximate and actual cause and result of the violations of the Rosenthal Act by

  2 NATIONSTAR to be determined at trial.

  3        248. As a proximate result of NATIONSTAR’S violations of the Rosenthal
  4 Act, NATIONSTAR is liable for actual and statutory damages, including general

  5 damages and special damages, attorney’s fees, and costs, and any other such relief

  6 the Court deems just and proper and in amounts to be determined at trial pursuant to

  7 Cal. Civ. Code §§ 1788.17 and 1788.30(a).

  8        249. Additionally, because NATIONSTAR’S violations of the Rosenthal Act
  9 were committed willingly and knowingly, Plaintiffs and the class members are

 10 entitled to recover penalties of up to $1,000 per violation as provided for in the

 11 Rosenthal Act.

 12        250. As a result of the foregoing violations, NATIONSTAR should be
 13 enjoined from employing any of the unlawful conduct, methods, acts, or practices

 14 under the Rosenthal Act alleged herein or proven at trial.

 15                         TWELVETH CAUSE OF ACTION
 16    VIOLATIONS OF CALIFORNIA’S HOMEOWNER BILL OF RIGHTS –
 17                                CALIFORNIA CLASS
 18      (By Plaintiffs, individually and on behalf of the proposed California Class,
 19                       Against NATIONSTAR and DOES 1 - 50)
 20        251. Plaintiffs re-allege and incorporate by reference all previous paragraphs
 21 and allegations above as though fully set forth herein.

 22                                 Violation of § 2923.7
 23        252. HBOR specifically requires that upon a request for a “foreclosure
 24 prevention alternative, the mortgage servicer shall promptly establish a single point

 25 of contact and provide to the borrower one or more direct means of communicating

 26 with the single point of contact” and that “[t]he single point of contact shall remain

 27 assigned to the borrower’s account until the mortgage servicer determines that all

 28 loss mitigation options offered by, or through, the mortgage servicer have been

                                              59
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 60 of 97 Page ID #:60



  1 exhausted or the borrower’s account becomes current.” Cal. Civ. Code § 2923.7.

  2        253. Plaintiffs and the class members requested a foreclosure prevention
  3 alternative from NATIONSTAR in the form of a short sale (as recognized by HBOR)

  4 which NATIONSTAR acknowledged. Therefore, Plaitniffs and the class members

  5 were entitled to the protections afforded by assignment of a single point of contact (a

  6 “SPOC”).

  7        254. Plaintiffs and the class members are informed and believe, and thereon
  8 allege, that once a homeowner enters the Auction Program, NATIONSTAR turns

  9 over all short sale communications to XOME, including all loss mitigation

 10 processing.   This pattern and practice of delegating all loss mitigation duties to
 11 XOME and its employees violates NATIONSTAR’S duty to maintain a single point

 12 of contact.

 13        255. NATIONSTAR violated Cal. Civ. Code § 2923.7(a), by turning over all
 14 loss mitigation processing to XOME and, thereafter, failing to provide Plaintiffs and

 15 the class members one or more direct means of communicating with the single point

 16 of contact.

 17        256. NATIONSTAR violated Cal. Civ. Code § 2923.7(c), by turning over all
 18 loss mitigation processing to XOME and, thereafter, failing to keep a single point of

 19 contact assigned to Plaintiffs’ and the class members’ accounts until NATIONSTAR

 20 determines that all loss mitigation options offered by, or through, the mortgage

 21 servicer have been exhausted or the Plaintiffs’ or class members’ accounts become

 22 current.

 23        257. NATIONSTAR violated Cal. Civ. Code § 2923.7(b), by turning over all
 24 loss mitigation processing to XOME and, thereafter, assigning non-SPOC employees

 25 to Plaintiffs’ and the class members’ loss mitigation requests who:

 26               a. Failed to communicate the process by which Plaintiffs/class
 27                  members may apply for an available foreclosure prevention
 28                  alternative and the deadline for any required submissions to be
                                              60
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 61 of 97 Page ID #:61



  1                 considered for these options.
  2              b. Failed to coordinate receipt of all documents associated with
  3                 available    foreclosure      prevention   alternatives    and     notify
  4                 Plaintiffs/class members of any missing documents necessary to
  5                 complete the application.
  6              c. Failed to have access to current information and personnel sufficient
  7                 to timely, accurately, and adequately inform Plaintiffs/class members
  8                 of the current status of the foreclosure prevention alternative.
  9              d. Failed to ensure that Plaintiffs/class members were considered for all
 10                 foreclosure prevention alternatives offered by, or through, the
 11                 mortgage servicer, if any.
 12              e. Failed to have access to individuals with the ability and authority to
 13                 stop foreclosure proceedings when necessary.
 14        258. As a result of NATIONSTAR’S violations of § 2923.7 alleged above,
 15 Plaintiffs and the class members were illegally dual tracked which resulted in the

 16 illegal commencement of foreclosure actions and the recording of illegal foreclosure

 17 notices.

 18        259. Further, NATIONSTAR’S violations of § 2923.7 resulted in significant
 19 costs and fees charged to Plaintiffs’ and the class members’ mortgages, including,

 20 without limitation, late fees, foreclosure filing fees, inspection fees, foreclosure

 21 attorney and trustee fees, and illegal XOME processing fees and commissions.

 22        260. Further, NATIONSTAR’S violations of § 2923.7 resulted in Plaintiffs
 23 and the class members incurring additional out-of-pocket costs for responding to the

 24 erroneous demands from XOME employees, including, without limitation, printing,

 25 scanning, faxing, mailing and travel costs associated with redundant and unnecessary

 26 document production.

 27                                Violation of § 2924.11
 28        261. HBOR specifically prohibits the mortgage servicer from charging “any
                                                 61
                                  CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 62 of 97 Page ID #:62



  1 application, processing, or other fee for a first lien loan modification or other

  2 foreclosure prevention alternative.” Cal. Civ. Code § 2924.11(e).

  3        262.    NATIONSTAR requires the use of XOME in the processing of the
  4 short sale as a foreclosure prevention alternative as part of the Auction Program and,

  5 as part of that program, NATIONSTAR charges the XOME Processing Fee.

  6        263. Plaintiffs are informed and believe, and thereon allege, that
  7 NATIONSTAR established the Auction Program in order to circumvent the HBOR

  8 prohibition on charging processing fees as part of the loss mitigation process. As

  9 alleged herein, the Auction Program activities are unnecessary and duplicative of the

 10 real estate licensed activities undertaken by Plaintiffs’ and class members’ real estate

 11 agents and brokers.      Therefore, the XOME Processing Fee is unearned and
 12 constitutes nothing more than an illegal processing fee under HBOR.

 13                      Harm to Plaintiffs and the Class Members
 14        264. NATIONSTAR has violated the Homeowner Bill of Rights by, among
 15 other things, engaging in the conduct alleged herein. Plaintiffs, and all other class

 16 members, are accordingly entitled to damages, and attorney’s fees and costs.

 17 Plaintiffs further allege that NATIONSTAR’S violation of these provisions of the

 18 Homeowner Bill of Rights was intentional or reckless and was also willful which

 19 makes NATIONSTAR liable to Plaintiffs, and all other class members, for treble

 20 actual damages, or $50,000, whichever is greater.

 21        265. Based upon these material violations of HBOR, Plaintiffs and class
 22 members who still retain ownership of their homes are also entitled to an injunction

 23 under Cal. Civ. Code § 2924.12 stopping any further foreclosure action against any

 24 subject properties and an award for attorney’s fees and costs. Plaintiffs and the class

 25 members further allege that NATIONSTAR’S violation of these provisions of the

 26 HBOR was knowing, malicious, willful and reckless.

 27

 28

                                               62
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 63 of 97 Page ID #:63



  1                           THIRTEENTH CAUSE OF ACTION
  2   UNFAIR PRACTICES UNDER CALIFORNIA BUSINESS & PROFESSIONS
  3                            CODE SECTION 17200, ET SEQ.
  4      (By Plaintiffs, individually and on behalf of the proposed California Class
  5                        Against All Defendants and DOES 1-50)
  6        266. Plaintiffs reallege and incorporate by reference all previous paragraphs
  7 and allegations above as though fully set forth herein.

  8        267. The UCL defines unfair business competition to include any “unlawful,
  9 unfair or fraudulent” act or practice, as well as any “unfair, deceptive, untrue or

 10 misleading” advertising.

 11        268. A business practice is “unlawful” if it violates any established state or
 12 federal law.

 13        269. As alleged herein above, DEFENDANTS have violated the following
 14 state and federal laws:

 15                a. 12 U.S.C. § 2607
 16                b. 12 C.F.R. § 1024.40
 17                c. 12 C.F.R. § 1024.41
 18                d. 15 U.S.C. § 1692e
 19                e. 15 U.S.C. § 1692f
 20                f. Cal. Civ. Code § 2079.21
 21                g. Cal. Civ. Code § 1695, et seq.
 22                h. Cal. Civ. Code § 2923.7
 23                i. Cal. Civ. Code § 2924.11
 24                j. Cal. Civ. Code § 1788, et seq.
 25        270. DEFENDANTS’ conduct as described herein violates not only the
 26 unlawful prong of the UCL, but also constitutes a violation of the UCL's “unfair”

 27 prong, independent of the other causes of action asserted herein. DEFENDANTS’

 28 conduct offends public policy and is immoral, unethical, oppressive, unscrupulous

                                                 63
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 64 of 97 Page ID #:64



  1 and substantially injurious to consumers. Any justification for DEFENDANTS’

  2 practices is outweighed by the consequences and harm to Plaintiffs and the class

  3 members. As alleged herein above, DEFENDANTS have engaged in the following

  4 unfair acts against Plaintiffs and class members (collectively, “HOMEOWNERS”)

  5 in violation of Business and Professions Code section 17200:

  6              • COOPER and NATIONSTAR use (a) their position of power over
  7                 HOMEOWNERS as a mortgage servicer and debt collector, (b) their
  8                 superior knowledge of, and control over, the loss mitigation and
  9                 foreclosure process, and (c) confidential financial information about
 10                 distressed HOMEOWNERS in mortgage default in order to force
 11                 those HOMEOWNERS to use the real estate settlement services of
 12                 XOME which is owned by COOPER and controlled by
 13                 NATIONSTAR in order to charge unnecessary, unreasonable,
 14                 duplicative and illegal fees to the short sale of the HOMEOWNERS’
 15                 personal residences during the loss mitigation process.
 16              • DEFENDANTS force the AUCTION PROGRAM and the XOME
 17                 services   onto      those        HOMEOWNERS      who     are   under
 18                 NATIONSTAR’S control on terms that are substantially different
 19                 and more restrictive than those services that are offered to the
 20                 general public. HOMEOWNERS who are forced into the program
 21                 are not given the same protections and rights as the general public
 22                 who participate in XOME’S auction platform and HOMEOWNERS
 23                 are charged more for the same services which are offered to the
 24                 general public.
 25              • DEFENDANTS violate Cal. Bus. & Prof. Code § 17046 by using
 26                 threats and intimidation to effectuate the above referenced violations
 27                 of California law.      By refusing to review valid loss mitigation
 28                 requests and short sale offers submitted by HOMEOWNERS,
                                                 64
                                  CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 65 of 97 Page ID #:65



  1                DEFENDANTS are able to use the threat of foreclosure, eviction and
  2                deficiency judgments to force HOMEOWNERS to agree to the
  3                AUCTION PROGRAM and payment of the XOME Processing Fees
  4                on terms to which a reasonably prudent consumer would not
  5                otherwise agree. DEFENDANTS use different contracts with more
  6                restrictive terms for HOMEOWNERS who are forced into the
  7                program as compared to the contracts used with the general public.
  8             • DEFENDANTS fail to properly and fully disclose the affiliated
  9                business arrangement that is created by the AUCTION PROGRAM
 10                and refuse to allow HOMEOWNERS to use other similar services
 11                that are available to the general public on market terms.
 12             • NATIONSTAR shares confidential financial information about
 13                HOMEOWNERS with unnecessary third parties such as XOME
 14                employees and then uses it to force HOMEOWNERS into the
 15                AUCTION PROGRAM.
 16             • DEFENDANTS          set   a        value   and   ‘reserve   price’   on   the
 17                HOMEOWNERS’ residences as part of the AUCTION PROGRAM
 18                but refuse to disclose this information which would assist
 19                HOMEOWNERS and their real estate agents/brokers in the
 20                successful loss mitigation efforts. DEFENDANTS use this secreting
 21                of information to further control HOMEOWNERS during the
 22                AUCTION PROGRAM and limit the choices and options of
 23                HOMEOWNERS as consumers of financial services “offered” by
 24                DEFENDANTS. In addition to Plaintiffs’ and class members’ right
 25                to receive this material information from DEFENDANTS as their
 26                fiduciary, Plaintiffs and class members believe and allege that
 27                DEFENDANTS are also required to produce all valuations, such as
 28                the reserve price, pursuant to the Valuations Rule under the Equal
                                                65
                                 CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 66 of 97 Page ID #:66



  1                Credit Opportunity Act and Regulation B.
  2             • DEFENDANTS use the photographs and the availability of
  3                HOMEOWNERS’ residences as marketing for the XOME platform
  4                and the auction programs it offers to the general public without
  5                permission from or compensation to the HOMEOWNERS. These
  6                marketing efforts and activities would not be available to
  7                DEFENDANTS but for the DEFENDANTS actions in forcing
  8                HOMEOWNERS               into    the    AUCTION        PROGRAM       through
  9                intimidation and threats.
 10             • NATIONSTAR represents the conflicting interests of the foreclosing
 11                mortgage holder while concurrently forcing HOMEOWNERS into
 12                the AUCTION PROGRAM and into a contractual and fiduciary
 13                relationship with XOME.                 DEFENDANTS have unwaivable
 14                conflicts of interest.
 15             • DEFENDANTS have undisclosed financial interests in the post-
 16                foreclosure listing and sale of HOMEOWNERS’ residences (which
 17                might     become         REO         assets)   which    negatively    affect
 18                NATIONSTAR’S obligations to properly process loss mitigation
 19                requests and which interfere with the short sale process by forcing
 20                HOMEOWNERS into the AUCTION PROGRAM such that
 21                DEFENDANTS control the entire process and the potential
 22                outcomes.
 23             • DEFENDANTS force HOMEOWNERS to cancel and terminate
 24                valid purchase offer contracts from potential buyers secured by
 25                HOMEOWNERS’              real    estate    agents/brokers   which    exposes
 26                HOMEOWNERS to legal liability and further delays in the loss
 27                mitigation process.         These factors increase the likelihood of
 28                foreclosure as mortgage balances increase and other liens and
                                                   66
                                  CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 67 of 97 Page ID #:67



  1                encumbrances which much be addressed in the short sale become
  2                more burdensome.
  3             • DEFENDANTS force the real estate agents/brokers which were
  4                hired by HOMEOWNERS to enter into the AUCTION PROGRAM.
  5                DEFENDANTS then exercise control and dominion over those
  6                agents/brokers by taking over the listing, marketing and sale process
  7                of HOMEOWNERS’ residences.           These agents/brokers can no
  8                longer meet their fiduciary obligations to the HOMEOWNERS
  9                based upon the AUCTION PROGRAM requirements which are
 10                totally controlled by DEFENDANTS.
 11             • DEFENDANTS negotiate and draft all the purchase and sale
 12                documents which are part of the AUCTION PROGRAM.
 13                HOMEOWNERS are presented with take-it-or-leave-it terms
 14                (contracts of adhesion) under the threat of foreclosure if the
 15                HOMEOWNERS object. These contract terms include various non-
 16                standard calculations of real estate commissions and closing costs
 17                along with the XOME Processing Fees.        DEFENDANTS are not
 18                attorneys and they do not represent HOMEOWNERS as legal
 19                counsel, yet they prepare legally binding contracts and do not allow
 20                HOMEOWNERS to have those contract reviewed by counsel or to
 21                even suggest changes or revisions.
 22             • DEFENDANTS conduct all negotiations with potential buyers from
 23                the AUCTION PROGRAM. HOMEOWNERS, as the owners and
 24                sellers of the residences, are not allowed to propose terms or to
 25                suggest revisions whatsoever. HOMEOWNERS and their real estate
 26                agents/brokers lose all their legal rights to contracting under state
 27                law by being forced into the AUCTION PROGRAM.
 28             • DEFENDANTS are using the AUCTION PROGRAM to collect fees
                                            67
                                 CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 68 of 97 Page ID #:68



  1                and commissions without having a valid listing contract with the
  2                HOMEOWNERS and without accepting any fiduciary responsibility
  3                for the actions undertaken as part of the AUCTION PROGRAM.
  4             • DEFENDANTS charge or attempt to charge a “processing or other
  5                fee for a […] foreclosure prevention alternative” in violation of Cal.
  6                Civ. Code § 2924.11(e) by forcing HOMEOWNER into the
  7                AUCTION PROGRAM.
  8             • DEFENDANTS artificially and improperly increase the closing costs
  9                of the subject transactions by adding an unnecessary, unreasonable,
 10                duplicative and illegal fee (the XOME Processing Fee) equal to 5%
 11                of the total sales price of the HOMEOWNERS’ residences. Any
 12                increase in the costs of the transaction has a negative effect on the
 13                marketability of the home. By forcing HOMEOWNERS into the
 14                AUCTION PROGRAM and subjecting their sale transactions to the
 15                XOME Processing Fees, DEFENDANTS reduce the value of the real
 16                estate asset and increase the chance of a failed transaction (lower
 17                asset value equals lower net payment to the LENDER).
 18             • By forcing payment of the XOME Processing Fees, DEFENDANTS
 19                take money from the sales transaction which could have been paid to
 20                HOMEOWNERS’ mortgage holders in settling the default through
 21                short sale.    DEFENDANTS’ actions significantly increase the
 22                likelihood that the short sale will fail and that the HOMEOWNERS
 23                will end up losing their homes to foreclosure (and, concurrently,
 24                increase the likelihood that XOME will profit by listing and selling
 25                the REO asset on behalf of the mortgage holder). Further, the added
 26                XOME Processing Fee increases the net loss on the mortgage payoff
 27                and, thereby, increases the HOMEOWNERS’ exposure to deficiency
 28                liability and/or cancellation of debt taxation.
                                              68
                                  CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 69 of 97 Page ID #:69



  1             • DEFENDANTS’ Processing Fee negatively affects the Net Present
  2                Value calculation and increases the chance of rejection of the
  3                Homeowners’ short sale request, leaving the Lender with foreclosure
  4                as the only option. Had DEFENDANTS not interfered with the
  5                Listing Agreements through imposition of the Auction Program and
  6                charging the Processing Fee, the loss severity would be lower and
  7                short sale approval would be more likely.
  8             • DEFENDANTS’ mandatory 5% Processing Fee improperly diverts
  9                buyers’ funds and the proceeds of the sale of the Property to
 10                DEFENDANTS which would otherwise be used to satisfy or settle
 11                other liens and encumbrances such as second mortgages, taxes,
 12                association dues and other third-party costs which must be settled in
 13                order to complete a successful short sale.
 14             • DEFENDANTS’ interference with the short sale results in
 15                HOMEOWNERS’ (and their real estate agents’) inability to
 16                negotiate with potential buyers on price and on terms of the short
 17                sale which would include, without limitation, allocation of funds for
 18                settlement of liens and encumbrances in the short sale such as second
 19                mortgages, taxes, association dues and other third-party costs which
 20                the Lender typically will not pay through the closing process but
 21                which must be paid to complete the short sale successfully.
 22             • Plaintiffs and the class members are informed and believe and based
 23                thereon allege that Lender would not typically allow a 5%
 24                Processing Fee to be paid to anyone in any short sale and that Lender
 25                is only allowing the Processing Fee in the case at hand because of
 26                various undisclosed agreements with its fiduciary, NATIONSTAR,
 27                in the subject transaction.
 28             • Lender’s preference to DEFENDANTS in allowing DEFENDANTS
                                                 69
                                  CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 70 of 97 Page ID #:70



  1                to charge a 5% Processing Fee, and DEFENDANTS’ collection of
  2                said fee, while denying other third-party costs and fees, such as
  3                closing costs, association dues, etc. is an unfair business practice that
  4                negatively interferes with the Homeowners’ rights to a foreclosure
  5                prevention alternative.
  6             • DEFENDANTS’ exclusive control over the marketing, sales,
  7                negotiation and contracting processes, along with the advertisement
  8                of the Homes on a distressed property auction website and the
  9                imposition of the 5% Processing Fee upon the potential buyers,
 10                significantly diminishes the value of the Homes and impairs the
 11                marketability of the Homes to potential buyers, all of whom had to
 12                register on DEFENDANTS’ auction website, be approved to make
 13                public bids, and agree to stringent terms and conditions controlled by
 14                DEFENDANTS including payment of the substantial Processing
 15                Fee, all of which would not be present had DEFENDANTS not
 16                forced HOMEOWNERS into the AUCTION PROGRAM.
 17             • DEFENDANTS’ mandatory 5% Processing Fee along with
 18                DEFENDANTS’ marketing the Homes on a distressed property
 19                auction website has the effect of dissuading owner-occupant buyers
 20                altogether and attracting bottom-feeding investors, which has the
 21                effect of lowering the value of the Homes and reducing the quantity
 22                and value of potential offers. The reduced value and the resulting
 23                reduced offer amounts make potential failure of the short sale more
 24                likely which, in turn, makes the foreclosure more probable.
 25             • In situations where the short sale was completed via the AUCTION
 26                PROGRAM, DEFENDANTS’ use of the AUCTION PROGRAM
 27                reduced the net proceeds available to HOMEOWNERS’ mortgage
 28                holders by increasing the total costs and fees to be paid in the short
                                             70
                                 CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 71 of 97 Page ID #:71



  1                  sale transaction which increases the potential for deficiency and/or
  2                  cancellation of debt taxation.
  3               • In all situations, DEFENDANTS’ use of the AUCTION PROGRAM
  4                  delayed resolution of HOMEOWNERS’ mortgage default which
  5                  increased the costs and fees charged to HOMEOWNERS seeking
  6                  loss mitigation which, in turn, increased the potential deficiency
  7                  and/or cancellation of debt taxation.
  8        271. DEFENDANTS’ conduct as described herein violates not only the
  9 unlawful and unfair prongs of the UCL, but it is also deceptive in failing to properly

 10 disclose   affiliation,   ownership   and    sharing     of   fees   between   COOPER,
 11 NATIONSTAR and XOME along with failing to disclose DEFENDANTS’ financial

 12 interest in listing and selling REO assets, post-foreclosure.

 13        272. Defendants’ acts, omissions, misrepresentations, customs, practices and
 14 non-disclosures as set forth in this Complaint, whether or not in violation of any law,

 15 are otherwise unfair, unconscionable, unlawful and fraudulent.

 16        273. Plaintiffs and class members have been injured and harmed directly by
 17 the acts of DEFENDANTS, and each of them, committed in violation of Business

 18 and Professions Code Section 17200. As a result, Plaintiffs and class members have

 19 suffered actual harm and damage.

 20        274. Plaintiff are informed and believe, and on that basis allege, that
 21 DEFENDANTS’ unlawful, unfair and/or deceptive business practices, alleged above,

 22 are continuing in nature and are widespread and present an ongoing threat of

 23 continuing injury to Plaintiffs, the class members and the general public. Among

 24 other things, Plaintiffs, the class members and the general public continue to be

 25 financially disadvantaged by such conduct. Such wrongful conduct is continuing and,

 26 unless DEFENDANTS are restrained, they will continue to engage in such conduct.

 27        275. Pursuant to Cal. Bus. & Prof. Code § 17203, Plaintiffs and the class
 28 members, individually and on behalf of the public, seek an order of this Court

                                                71
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 72 of 97 Page ID #:72



  1 enjoining DEFENDANTS from continuing their unfair, unlawful, and/or deceptive

  2 business acts or practices in the State of California and elsewhere. The public,

  3 Plaintiffs and the class members will be irreparably harmed if such an order is not

  4 granted.

  5        276. Further, Plaintiffs and the class members, individually and on behalf of
  6 the public, seek restitution and disgorgement of profits realized by DEFENDANTS

  7 as a result of their unfair, unlawful and/or deceptive practices.

  8        277. As a direct result of DEFENDANTS’ unfair, unlawful and/or deceptive
  9 business acts and practices, Plaintiffs and all other class members have been

 10 damaged in an amount to be proven. Accordingly, Plaintiffs pray for restitution and

 11 injunctive damages in an amount to be proven.

 12        278. Plaintiffs and class members have and will, in the future, incur expenses
 13 and costs and which Plaintiffs and class members are entitled to recover. Plaintiffs

 14 and class members are therefore entitled to injunctive relief and attorney’s fees as

 15 available under California Business and Professions Code § 17200 and related

 16 sections. These acts and practices, as described in the previous paragraphs, are unfair

 17 and violate Business and Professions Code § 17200 because their policies and

 18 practices described above violate all the statutes previously listed, and consequently,

 19 constitute an unlawful business act of practice within the meaning of Business and

 20 Professions Code §17200.

 21        279. As a further direct and proximate result of the wrongful acts of the
 22 DEFENDANTS and each of them, Plaintiffs and the class members have been forced

 23 to incur costs associated with hiring an attorney to resolve this matter.

 24                        FOURTEENTH CAUSE OF ACTION
 25                        RESCISSION – CALIFORNIA CLASS
 26      (By Plaintiffs, individually and on behalf of the proposed California Class
 27                   Against NATIONSTAR, XOME and DOES 1-50)
 28

                                                72
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 73 of 97 Page ID #:73



  1        280. Plaintiffs reallege and incorporate by reference all previous paragraphs
  2 and allegations above as though fully set forth herein.

  3        281. Plaintiffs and class members were forced to enter into contracts with
  4 XOME through the AUCTION PROGRAM, the PROGRAM LETTER and the

  5 TERMS AND CONDITIONS (collectively, the “Xome Agreements”).

  6        282. Plaintiffs and class members did not freely consent to the Xome
  7 Agreements. The Xome Agreements were procured and obtained through duress,

  8 menace, constructive fraud and undue influence which was exercised by

  9 NATIONSTAR against Plaintiffs and the class members.             Plaintiffs and class
 10 members would not have given consent to the Xome Agreements if such duress,

 11 menace, constructive fraud or undue influence was not present.

 12        283. Plaintiffs and class members hereby rescind and cancel the Xome
 13 Agreements.

 14                         FIFTEENTH CAUSE OF ACTION
 15                DECLARATORY RELIEF – CALIFORNIA CLASS
 16      (By Plaintiffs, individually and on behalf of the proposed California Class
 17                   Against NATIONSTAR, XOME and DOES 1-50)
 18        284. Plaintiffs reallege and incorporate by reference all previous paragraphs
 19 and allegations above as though fully set forth herein.

 20        285. A dispute has arisen, and a controversy exists between Plaintiffs and the
 21 class members, on the one hand, and DEFENDANTS, on the other hand, relating to

 22 the parties’ relative rights and obligations under the AUCTION PROGRAM, the

 23 PROGRAM LETTER and the TERMS AND CONDITIONS (collectively, the

 24 XOME AGREEMENTS)              in that DEFENDANTS believe that the XOME
 25 AGREEMENTS are valid and enforceable, whereas Plaintiffs and class members

 26 claim, among other things, believe as follows:

 27

 28

                                              73
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 74 of 97 Page ID #:74



  1              a. As alleged herein above, DEFENDANTS violated state and federal
  2                 law by entering into and performing actions under the XOME
  3                 AGREEMENTS;
  4              b. DEFENDANTS breached their fiduciary duty to Plaintiffs and class
  5                 members under the XOME AGREEMENTS;
  6              c. Plaintiffs and class members did not freely consent to the XOME
  7                 AGREEMENTS.          Any    purported    consent    to    the   XOME
  8                 AGREEMENTS by Plaintiffs and class members was obtained
  9                 through duress, menace, constructive fraud and undue influence
 10                 which was exercised by DEFENDANTS against Plaintiffs and the
 11                 class members. Plaintiffs and class members would not have given
 12                 consent to the XOME AGREEMENTS if such duress, menace,
 13                 constructive fraud or undue influence was not present.
 14              d. Plaintiffs and class members were subject to extreme economic
 15                 duress by NATIONSTAR’S improper threats of ignoring valid loss
 16                 mitigation requests and pursuing foreclosure if Plaintiffs and class
 17                 members did not consent to the XOME AGREEMENTS. Plaintiffs
 18                 and class members were coerced into providing consent to the
 19                 XOME AGREEMENTS. A reasonably prudent person would
 20                 understand such threats as leaving them no reasonable alternative
 21                 and would succumb to the perpetrator's pressure and provide such
 22                 consent. Allowing one’s home to be sold at foreclosure and forgoing
 23                 legally required loss mitigation efforts is not a reasonable alternative
 24                 to rejecting the XOME AGREEMENTS; and
 25              e. Plaintiffs and class members believe that the public interest will be
 26                 prejudiced if the XOME AGREEMENTS are permitted to stand.
 27        286. Plaintiffs and class members have been harmed by and suffered loss as a
 28 result of the XOME AGREEMENTS.

                                               74
                                  CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 75 of 97 Page ID #:75



  1        287. Plaintiffs    and      class   members   hereby    rescind    the   XOME
  2 AGREEMENTS.

  3        288. Plaintiffs and class members desire a judicial determination that the
  4 XOME AGREEMENTS are void, cancelled and rescinded as a matter of law and

  5 that DEFENDANTS have been unjustly enriched and wrongfully obtained profits in

  6 an amount to be proven at trial.

  7        289. A judicial declaration is necessary and appropriate at this time in order
  8 that the Plaintiffs and the class members may ascertain their rights and duties. This is

  9 necessary because, should Plaintiffs or class members be obliged to abide by the

 10 terms of the purported contracts, they will be irreparably harmed by such obligations.

 11                                 PRAYER FOR RELIEF
 12        WHEREFORE, Plaintiffs on their own behalf, and on behalf of the proposed
 13 classes, pray for judgment as follows:

 14        1. For an order certifying the proposed classes;
 15        2. For an order declaring the XOME AGREEMENTS represented by the
 16            AUCTION PROGRAM, the PROGRAM LETTER and the TERMS AND
 17            CONDITIONS cancelled and unenforceable;
 18        3. For an order declaring that: (i) DEFENDANTS were obligated to disclose
 19            to Plaintiffs and the class members that XOME was affiliated with
 20            NATIONSTAR and COOPER; (ii) DEFENDANTS were obligated to
 21            disclose to Plaintiffs and the class members the charge or range of charges
 22            generally made by XOME; (iii) DEFENDANTS were obligated to
 23            disclose to Plaintiffs and the class members that they were not required to
 24            use XOME or any other particular provider of settlement services; and (iv)
 25            DEFENDANTS violated RESPA and the laws of California by failing to
 26            make such disclosures;
 27        4. For judgment for Plaintiffs and the class member on their RESPA claims,
 28            in an amount to be proven at trial, for three times the amount of XOME
                                                75
                                    CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 76 of 97 Page ID #:76



  1           Processing Fees paid to DEFENDANTS through the AUCTION
  2           PROGRAM;
  3        5. For restitution of all improperly collected charges and interest, and the
  4           imposition of an equitable constructive trust over all such amounts for the
  5           benefit of Plaintiffs and the class members;
  6        6. For non-restitutionary disgorgement of all improperly collected charges
  7           and interest, and the imposition of an equitable constructive trust over all
  8           such amounts for the benefit of Plaintiffs and the class members;
  9        7. For an accounting of all credits, disbursements and charges associated
 10           with Plaintiffs' and class members' real estate transactions;
 11        8. For compensatory damages according to proof;
 12        3. For statutory damages according to proof;
 13        4. For punitive damages, where available, according to proof;
 14        5. For restitution damages on behalf of the section 17200 claimants who
 15           share a common or general interest;
 16        6. For injunctive relief against Defendants restraining, preventing, and
 17            enjoining Defendants from engaging in the illegal and unfair practices
 18            alleged;
 19        7. For interest on the monies wrongfully obtained from the date of collection
 20            through the date of entry of judgment in this action;
 21        8. For attorneys’ fees, expenses, and recoverable costs reasonably incurred in
 22            connection with the commencement and prosecution of this action; and
 23        9. For such other relief as the Court deems just and proper.
 24

 25

 26

 27

 28 ///

                                               76
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 77 of 97 Page ID #:77



  1                            DEMAND FOR JURY TRIAL
  2        Plaintiffs hereby request that this matter be heard and decided by trial by jury.
  3

  4 Dated: February 23, 2021                SULLIVAN & YAECKEL LAW GROUP, APC
  5

  6                                         /s/ Eric K. Yaeckel______
  7                                         Eric K. Yaeckel
                                            Attorneys for Plaintiffs ALFONSO GUZMAN
  8                                         and BENITA GUZMAN
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               77
                                   CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 78 of 97 Page ID #:78




                      EXHIBIT A
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 79 of 97 Page ID #:79
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 80 of 97 Page ID #:80
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 81 of 97 Page ID #:81
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 82 of 97 Page ID #:82
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 83 of 97 Page ID #:83
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 84 of 97 Page ID #:84
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 85 of 97 Page ID #:85
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 86 of 97 Page ID #:86
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 87 of 97 Page ID #:87
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 88 of 97 Page ID #:88
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 89 of 97 Page ID #:89
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 90 of 97 Page ID #:90




                      EXHIBIT B
         Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 91 of 97 Page ID #:91




        ALFONSO GUZMAN
        BENITA M GUZMAN                                                                         August 16, 2019
        1058 BRAMBLE WAY
        SAN JACINTO, CA 92582                                                                   YOUR INFO
                                                                                                LOAN NUMBER: 600298913
                                                                                                PROPERTY ADDRESS:
                                                                                                1058 BRAMBLE WAY
                                                                                                SAN JACINTO, CA 92582




        Dear ALFONSO GUZMAN AND BENITA M GUZMAN :

        As a follow up to our conversation regarding Mr. Cooper’s Short Sale Validation Program (the
        “Validation Program”), we are providing you with a copy of Mr. Cooper’s Short Sale Validation
        Program Terms and Conditions (the “Terms and Conditions”).

        The Validation Program is designed to assist borrowers like you who have already received a short sale
        offer. In order to verify the market value of the property, Mr. Cooper will use the services of Xome Inc. 1
        (hereinafter referred to as “Xome”) to conduct an expanded marketing campaign followed by an online
        offer validation of the property in which additional offers may be submitted. This process is likely to
        generate additional interest in your property, and could result in an even higher offer for your
        property. Xome’s role will be limited to acting as the auctioneer only (including conducting marketing
        in connection with the program); any communication regarding your loan should be made directly
        with Mr. Cooper.

        In order for us to process your short sale request, you and your agent will both need to
        read the T erms and Conditions carefully, sign the form where indicated and return the
        fully executed document to your real estate agent. If you fail to submit the fully-executed
        Terms and Conditions within 10 days as of the date of this letter, your short sale request cannot be
        processed.

        As a reminder, the following are potential benefits of completing a short sale through the Validation
        Program:

             You may avoid foreclosure sale of your property.
             Any foreclosure sale date will be suspended while the property is in the Validation Program.



1   X om e Realty Services CT LLC (for CT properties).

        Mr. Cooper is simply a new brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar
        Mortgage LLC d/b/a Mr. Cooper. Mr. Cooper is a service mark of Nationstar Mortgage LLC. All rights reserved.
        Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect,
        assess, or recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this
        account has been discharged in a bankruptcy proceeding, be advised this communication is for informational purposes
        only and not an attempt to collect a debt against you; however, the servicer/lender reserves the right to exercise the legal
        rights only against the property securing the loan obligation, including the right to foreclose its lien under appropriat e
        circumstances. Nothing in this correspondence shall be construed as an attempt to collect against the borrower personall y
        or an attempt to revive personal liability.
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 92 of 97 Page ID #:92




   The proceeds of the short sale will be used to pay off the balance of your loan(s). To the extent
    recovery of deficiency balances is permitted by applicable law, the remaining deficiency balance of
    your loan will be waived (subject to approval by the mortgage insurance provider, if applicable).
   You may be eligible to relocation assistance to assist with the costs associated with moving if the
    final approved offer is received through the Validation Program.

Sincerely,

Mr. Cooper
    Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 93 of 97 Page ID #:93




                                              Mr. Cooper’s Short Sale Validation Program Terms and Conditions


1. The short sale must be an “arm’s length” transaction. An arm’s length transaction means that you cannot
   list the property with or sell it to anyone to whom you are related or with whom you have a close personal
   or business relationship.

2. If you are in default on your loan, the foreclosure process may begin or continue while the property is
   in the Validation Program; however, the foreclosure date will be suspended until the property is sold in
   an approved sale or otherwise removed from the Validation Program.

3. You will be required to vacate the property upon successful closing of a short sale. You are responsible
   for all maintenance and expenses on the property through the date that it is sold.

4. Mr. Cooper may include the property in an expanded marketing campaign followed by an online
   auction of the property in which additional offers may be submitted. This process is likely to generate
   additional interest in your property, and could result in an even higher offer for your property. Mr.
   Cooper will use the services of Xome for such marketing and auction. Xome’s role in the short sale
   process will be limited to acting as the auctioneer ONLY (including conducting marketing in
   connection with the auction); any communication regarding your loan should be made directly with
   Mr. Cooper.

5. If the offer you submitted grants the buyer a right of first refusal or similar right, such offer will not be
   considered for a short sale unless such offer is revised to omit such right and resubmitted to Mr.
   Cooper.

6. If Mr. Cooper uses the services of Xome, your property may be advertised and marketed prior to the
   event (which may include Xome’s auction website, print advertising, web media, direct mail, and email
   marketing), and you and your listing agent agree to cooperate by, among other things, (a) providing
   access to the property for a third party valuation to be completed prior to the event, (b) making your
   property available for at least one (1) open house date prior to the event date and directing any
   interested parties to submit offers through the process, (c) responding to inquiries and assisting any
   parties interested in the property, and (d) providing to Xome, potential buyers and the winning bidder
   all legally required disclosures related to the property. Your listing agent will be listed as the contact
   for bidders who are interested in purchasing the property. All costs of such additional advertising and
   marketing shall be at no cost to you.

7. The original buyer who previously submitted an offer is encouraged to register and bid at the event.
   Should the original buyer be the winning bidder at the event, the buyer’s premium will be waived for
   the transaction. The buyer must register and participate in the auction to be eligible to have the
   buyer’s premium waived. Mr. Cooper will not consider any offer (including a counter offer from the
   original buyer) submitted outside of the program while the property is in the Validation Program; all
   offers not previously submitted to Mr. Cooper must be submitted using the process.

8. If a higher offer is obtained through the Offer Validation Program, Mr. Cooper may present such offer
   to you, through your listing agent, for consideration. Mr. Cooper will evaluate your current offer and
   any other offers obtained through the Offer Validation Program and make a firm decision on their
   acceptability.

9. In connection with the auction and marketing services provided by Xome, a buyer’s premium in an
   amount not to exceed five percent (5%) of the winning bid amount shall be added to the winning bid
   amount to establish a “Total Purchase Price” for any buyer obtained through the Xome auction
   website. The buyer’s premium will apply to all bidders, except that (a) the buyer’s premium will not
        Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 94 of 97 Page ID #:94




                                                       Mr. Cooper’s Short Sale Validation Program Terms and Conditions


       apply if the originally submitted offer is the offer resulting in the highest net proceeds to the investor,
       or (b) if the highest bidder is the original buyer at the auction. The buyer’s premium shall be paid by
       the buyer to Xome at closing from the sale proceeds due to the lender/servicer on behalf of the
       investor. Note that Xome is a Mr. Cooper affiliate, and Mr. Cooper receives revenue from its affiliate
       for performing pre- and post-auction services in connection with the Validation Program. Xome may
       submit these Terms and Conditions to any escrow as escrow instructions for the payment of the
       buyer’s premium.

    10. Neither you nor any other person shall enter any bid for the property on your behalf at any auction.
        Notwithstanding the foregoing, Xome has the right to enter a bid for the property up to a
        predetermined “reserve price” during any event to encourage bidding (but not as an offer to purchase
        the property). Xome will not enter bids above the reserve price. Note: This is a common auction
        practice and increases the likelihood that the auction will result in an approved sale. When placing a
        below-reserve price bid on behalf of the seller of a property, the intent of Xome is to create an active
        marketplace for the property. This practice benefits the borrower by maximizing the price obtained
        (and lowering any potential deficiency balance where it is applicable under applicable law), and
        benefits potential buyers by keeping the auction alive for a longer period of time in the ho pes of
        meeting the reserve price and effectuating a short sale. 2

    11. Once the event has ended, the buyer will be asked to sign the purchase contract with the winning
        bidder. The signed contract and all supporting documentation will be sent to your listing age nt to
        obtain your signatures. In order to complete the short sale, you will need to submit the fully executed
        contract to Mr. Cooper within 48 hours for final written approval, which may be withheld for any or no
        reason. Time is of the essence in obtaining all required signatures.

    12. The listing agreement between you and your listing agent sets forth the terms under which your listing
        agent shall market and sell your property. If your property is sold through the Xome auction website,
        any commission(s) that are to be calculated as a percentage of the sale price shall be calculated based
        solely upon the winning bid amount (i.e. the sale price less the buyer’s premium, if applicable), not the
        total purchase price.

    13. Xome is compensated through the buyer’s premium and not from your listing agent’s commission.
        Should your listing agent be representing both you and the buyer on the originally submitted offer,
        your listing agent agrees that if a higher offer is obtained from a buyer who has a different buyer’s
        agent, your listing agent will be responsible for any applicable cooperating broker commission.
        However, if a higher offer is obtained from a buyer that does not have a buyer’s agent; such buyer will
        be referred to your listing agent.

    14. Xome maintains a real estate broker license in all jurisdictions where it is required (see
        xome.com/pages/licensing for a listing of such licenses); however, you and your real estate agent
        acknowledge that Xome is and will be acting as the auctioneer ONLY (including conducting marketing
        in connection with the event) and does not represent any buyer or seller as their real estate broker or
        agent in this transaction. Your listing agent shall remain the listing agent for the property and shall
        continue to be responsible for ensuring compliance with his or her duties as listing agent in the
        transaction, and you shall look to your listing agent with respect to all real estate agent -related services
        in connection with this transaction.



2
 In the event that Xome enters a bid on a California property, any such bid w ill be contemporaneously disclosed to all auction
participants.
    Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 95 of 97 Page ID #:95




                                            Mr. Cooper’s Short Sale Validation Program Terms and Conditions


   To the extent that Xome is deemed to be acting as a real estate agent in connection with this
   transaction, Xome shall be deemed to be acting only as a “transaction” agent or a “facilitator” where
   permitted, otherwise as the real estate agent of Mr. Cooper only. In the event that, notwithstanding
   the foregoing, Xome is deemed to also be acting as a real estate agent on your behalf as a dual agent,
   then you and Mr. Cooper consent and agree as follows:
      a. Inherent in dual agency (representing more than one party in a transaction) are the concepts
          that a dual agent must represent the interests of multiple parties, there will be limitations upon
          the representation provided to any particular party, there may be conflicts in and will be
          limitations upon the performance of any duties of loyalty, obedience, disc losure and
          confidentiality, and Xome shall have limitations upon any such duties owed to you or Mr.
          Cooper;

      b. Xome may disclose known facts which materially and adversely affect the consideration to be
         paid by or to any party to the transaction;

      c. Xome is authorized to at all times deal honestly with you and Mr. Cooper and to respond
         honestly to questions asked by you or Mr. Cooper with respect to the transaction; and

      d. You and Mr. Cooper understand the necessary and essential consequences of dual agency and
         consent to any dual agency engaged in by Xome with respect to or arising out of this transaction.

15. By executing these Terms and Conditions, you warrant that (a) you are the owner of the property, (b)
    no other persons or entities have title to the property, (c) you have the authority to execute these
    Terms and Conditions, and (d) you have full authority to sell the property.

   These Terms and Conditions shall be governed and construed in accordance with the laws of the State
   of Texas, without giving effect to any conflict of laws principles. Short Sale Validation Vendor is an
   express intended third-party beneficiary of, and shall have the right to enforce, each provision of these
   Terms and Conditions inuring to its benefit.
    Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 96 of 97 Page ID #:96




                                            Mr. Cooper’s Short Sale Validation Program Terms and Conditions


 After the Auction
 Once the auction is completed, your continued cooperation is necessary in order to accelerate the
 approval process. If a higher offer is obtained through the Offer Validation Program:

    The winning bidder and the winning bidder’s real estate agent (if applicable) will be contacted
     within 48 hours of the event completion to review the details of the winning bid and request the
     signed purchase contract from the winning bidder.
    Once the purchase contract is signed by the winning bidder, the purchase contract will be sent to
     you through your listing agent for your review and signature. We must have all documents
     completed, signed and returned within 48 hours of delivery to you.
    Once the purchase contract has been fully executed by you and the winning bidder, it will be
     returned to Mr. Cooper for review and final approval. Please save a copy of the executed purchase
     contract for your records.
    If Mr. Cooper approves the purchase contract, the file will be transferred to the closing agent for
     closing. Your listing agent, as well as the closing agent, will be your points of contact for the closing
     of the transaction. They will assist you and answer any questions you may have regarding the
     closing process.

 If a higher offer is not obtained through the Validation Program, Mr. Cooper will continue with the
 review of your existing offer. Your listing agent should contact the Mr. Cooper representative for next
 steps.

 It is extremely important to respond quickly to requests made by Mr. Cooper, and any auction-related
 requests made by Xome. Your quick response and cooperation will help accelerate the processing of
 your short sale request.

 By signing below, I acknowledge that I have read, understand and accept Mr. Cooper’s
 Short Sale Validation Program Terms and Conditions.

    «Borrower»:                                                 «CoBorrower»:
                                                                «CoBorrower»

    _____________________________                               ____________________________
    SIGNA T URE                                                 SIGNA T URE

    _____________________________                               ____________________________
    PRINT ED NA ME                                              PRINT ED NA ME



    Listing Broker/Agent:

    _____________________________
    SIGNA T URE

    _____________________________
    PRINT ED NA ME

    _____________________________
    Licens e Number
Please return the signed Terms and Conditions to Mr. Cooper within 10 days to your listing
                                        agent.
Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 97 of 97 Page ID #:97




Hawaii Residents: If you believe a loss mitigation option request has been wrongly
denied, you may file a complaint with the state division of financial institutions at 808-
586-2820 or http://cca.hawaii.gov/dfi/.

New York Residents: Nationstar Mortgage LLC d/b/a Mr. Cooper is licensed by the New York City
Department of Consumer Affairs License Number: 1392003. If you believe a Loss Mitigation
request has been wrongly denied, you may file a complaint with the New York State
Department of Financial Services at 1-800-342-3736 or www.dfs.ny.gov.

New York Residents Income Disclosure: If a creditor or debt collector receives a money
judgment against you in court, state and federal laws may prevent the following types of income from
being taken to pay the debt: supplemental security income (SSI); social security; public assistance
(welfare); spousal support, maintenance (alimony) or child support; unemployment benefits; disability
benefits; workers’ compensation benefits; public or private pensions; veterans’ benefits; federal
student loans, federal student grants, and federal work study funds; and ninety percent of your wages
or salary earned in the last sixty days.

Oregon Residents: There are government agencies and nonprofit organizations that can give you
information about foreclosure and help you decide what to do. For the name and telephone number of
an organization near you, please call 211 or visit www.oregonhomeownersupport.gov. If you need help
finding a lawyer, consult the Oregon State Bar’s Lawyer Referral Service online at
www.oregonstatebar.org or by calling 503-684-3763 (in the Portland metropolitan area) or toll-free
elsewhere in Oregon at 800-452-7636. Free legal assistance may be available if you are very low
income. For more information and a directory of legal aid programs, go to www.oregonlawhelp.org.

North Carolina Residents: Nationstar Mortgage LLC d/b/a Mr. Cooper is licensed by the North
Carolina Commissioner of Banks, Mortgage Lender License L-103450. Nationstar Mortgage LLC d/b/a
Mr. Cooper is also licensed by the North Carolina Department of Insurance, Permit Numbers 105369,
112715, 105368, 111828, 112953, and 112954. If you believe a Loss Mitigation request has been
wrongly denied, you may file a complaint with the North Carolina Office of the
Commissioner of Banks website www.nccob.gov.

T exas Residents: COMPLAINTS REGARDING THE SERVICING OF A MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR,
SUITE 201, AUSTIN TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877-276-
5550. A complaint form and instructions may be downloaded and printed from the Department's
website located at www.sml.texas.gov or obtained from the department upon request by mail at the
address above, by telephone at its toll-free consumer hotline listed above, or by email at
smlinfo@sml.texas.gov.
